Smith, J.
— Appellant Cecil Emile Davis appeals his Pierce County Superior Court conviction and sentence for aggravated first degree murder. The jury, after finding Appellant “guilty” in the guilt phase of trial on February 6, 1998, determined in the penalty phase of trial on February 12, 1998 that he did not merit leniency. The trial court on February 23,1998 sentenced Appellant to death as required by statute. This Court’s mandatory review under RCW 10.95.100 began on March 2, 1998 upon filing of the notice of judgment and sentence imposing death.

QUESTIONS PRESENTED

The questions presented in this case are:

(Guilt Phase)

(1) Whether, under the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution, the trial court erred in not sua sponte questioning prospective jurors concerning racial bias during voir dire examination and in not instructing the jury to exclude consideration of race as a factor in the case;
(2) Whether, under the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution, the trial court erred in admitting the testimony of prosecution witness Keith D. Burks; and whether the trial court erred in allowing prosecuting attorneys to ask Mr. Burks on redirect examination, “With the people that you hang out with, is it a good thing or a bad thing to be labeled a snitch?”;
*808(3) Whether, under the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution, the trial court erred in admitting the testimony of prosecution witness Asil Hubley;
(4) Whether the trial court erred in admitting a videotape of the crime scene;
(5) Whether the trial court erred in refusing to admit unauthenticated Washington State population statistics obtained from the Internet;
(6) Whether the trial court erred in denying Appellant’s challenge to juror Number 6 and whether certain prospective jurors were properly excused for cause;
(7) Whether the trial court erred in not inquiring into the potential conflict of interest arising out of possible prior representation of a “jailhouse informer” by defense counsel’s public defense office;
(8) Whether the trial court erred in giving jury instruction Number 13 on aggravating circumstances and jury instruction Number 20 on requirements for conviction;

(Penalty Phase)

(9) Whether, under the Eighth and Fourteenth Amendments to the United States Constitution and article I, sections 14 and 22 of the Washington Constitution, Appellant was denied a fair trial because of prosecutorial misconduct in statements by prosecuting attorneys during the penalty phase of the trial; and
(10) Whether, under the Fourteenth Amendment to the United States Constitution, Appellant’s sentence of death was the result of prejudice which denied him a meaningful proportionality review mandated by RCW 10.95.130.

STATEMENT OF FACTS

On January 25,1997, the body of 65-year-old Ms. Yoshiko *809Couch1 was discovered in the upstairs bathtub of her home in Tacoma, Washington.2 Her body was found lying on its back, with the legs apart, submerged in bloody water approximately five to six inches deep.3 In the bathtub were biological tissue (blood clot),4 fecal matter,5 and Ms. Couch’s undergarment.6 Wet towels and clothing were piled on top of the head and chest areas emitting a strong chemical odor.7 The body was not clothed from the waist down. A gold wedding band Ms. Couch wore on her left ring finger was missing.8
The events surrounding Ms. Couch’s death began the night before on January 24, 1997. That night there was a gathering of people at the house Appellant Davis lived in which was owned by his mother, Ms. Cozetta L. Taylor, located at 2012 East 57th Street in Tacoma, Washington.9 It was across the street and one house over from Ms. Couch’s residence at 2007 East 57th Street.10
At approximately 2:30 o’clock the morning of January 25, 1997, Appellant, Codefendant George Anthony Wilson, and Keith D. Burks, Appellant’s 17-year-old Mend and a recent acquaintance of Mr. Wilson, were smoking cigarettes on the *810porch of Ms. Taylor’s house.11 Appellant was wearing brown suede gloves at the time.12 In the presence of Mr. Wilson and Mr. Burks, Appellant said “I need to rob somebody,”13 as he looked in the direction of Ms. Couch’s residence across the street.14 Then Ms. Lisa R. Taylor, Appellant’s sister, came outside and told the men to come inside because she was locking the house for the night.15 Shortly after that Appellant said “I need to kill me a motherfucker.”16 Mr. Burks went back inside the house, while Appellant and Mr. Wilson remained outside.17
About five or six minutes later, Mr. Wilson came to the sliding glass door at the back of the house appearing wide-eyed and scared.18 Mr. Burks unlocked the door and let him in.19 According to Mr. Burks, Mr. Wilson told him he and Appellant “went over there to rip the lady off, but [Appellant] just kicked in the door and started beating on her and rubbing [her] all over.”20 Mr. Wilson told Mr. Burks the woman was coming down the stairs,21 and that Appellant rubbed her breasts.22 He identified Ms. Couch as “the old woman across the street.”23 He also told Mr. Burks that as soon as he realized what Appellant was doing to the *811woman, he left the Couch residence.24 Mr. Burks went to sleep after listening to Mr. Wilson’s statements.25 At a later date, Mr. Burks made two statements to police authorities 26
Later that morning, at approximately 11:00 o’clock, Jack A. Schauf and his wife, Ms. Asako Schauf, arrived at the Couch residence.27 They were scheduled to pick Ms. Couch up to attend a dance recital.28 Ordinarily she would be ready and waiting for them whenever they gave her a ride. But on that day she was not waiting for them.29
The front door opened inward as Ms. Schauf knocked on it.30 There was no damage to the front screen door.31 Mr. Schauf entered the Couch residence with his wife.32 The Schaufs noticed wood chips and a striker plate from the doorsill on the floor.33 They went upstairs and took a cursory look around.34 Ms. Schauf, followed by her husband, proceeded to check on the physically disabled Richard Couch, husband of Ms. Couch, whose bedroom was located *812downstairs.35 Mr. Schauf then went back upstairs and looked into a bedroom and the living room and noticed a white-powdery substance scattered around.36 Upon entering the bathroom adjacent to the kitchen, he found the body of Ms. Couch in the bathtub.37 Mr. Schauf felt Ms. Couch’s stomach and concluded she was dead.38
At the time of the incident, Mr. Couch had a heart condition and was disabled from several strokes.39 The left side of his body was paralyzed.40 He was able to walk only a few steps with assistance and was not able to walk up the stairs.41 He also took prescribed medication to help him sleep.42 He was not aware of what happened in his home that morning. When Mr. Schauf went to use the telephone in Mr. Couch’s bedroom to call 911, he found the telephone, normally on a table next to the bed, in a closet three to four feet away from the bed.43 Mr. Couch was not informed of his wife’s death until after members of the Tacoma Fire Department Paramedic Unit arrived and confirmed she was dead.44
Richard Couch was retired from the United States Army. His wife was a homemaker and his primary caregiver.45 She did all the household shopping and purchased groceries at military commissaries in Pierce County.46 She had recently purchased Kool Mild cigarettes and cans of Pepsi *813Cola for her husband, and small packages of meat and poultry, enough to feed two people.47 At the time of the incident, there were cans of Budweiser Light beer in the home.48 Ms. Couch always had cash on her person, either in the inside pocket of her purse or in an envelope.49 The Couches kept to themselves and had no African-American friends who visited their home.50
Tacoma Police Department forensic specialist Ms. Toni Wentland collected some hairs, fibers, and suspected blood from Ms. Couch’s mattress and bedcovers.51 Forensic specialist Eric Berg gathered several pieces of evidence at the crime scene which included a utility box housing the telephone and television cables located on the outer left front corner of the Couch residence — cut marks on the telephone cable indicating an attempt to cut the telephone line;52 a completely severed television cable;53 a container of Comet cleanser recovered from the east bedroom;54 a white powdery substance, believed to be Comet cleanser, scattered mainly throughout the upstairs area of the house;55 a damp sponge with a gritty white powdery residue found on the railing at the top of the stairs;56 a similar white powdery residue found on Ms. Couch’s body below the waist;57 Ms. Couch’s open purse, with no money in it, on the hallway floor outside the doorway to the southeast bed *814room;58 and a sleeping bag with a large amount of biological tissue (blood clot) recovered from the bed in the southeast bedroom.59
Forensic specialist Eric Berg did a thorough forensic investigation of the upstairs bathroom where Ms. Couch’s body was found. He observed a glove print on the bathroom mirror. In his opinion it was left by a leather glove.60 No fingerprints were recovered.61 Mr. Berg noticed a very strong chemical odor in the bathroom and determined the odor was consistent with the household cleanser “Goof-Off.”62 A can of “Goof-Off” was found on the bathroom floor at the base of the bathtub.63 A plastic container with a scouring pad was also found there.64 The body of Ms. Couch was photographed as it was found in the bathtub. The entire crime scene, including the body, was photographed and videotaped before any evidence was collected.65
On January 27, 1997, Pierce County Associate Medical Examiner Roberto Ramoso, M.D., performed an autopsy on Ms. Yoshiko Couch.66 Dr. Ramoso concluded the cause of her death was asphyxia by suffocation and neck compression and also xylene toxicity.67 He estimated the time of death at approximately 3:00 o’clock the morning of January 25, 1997.68
Medical Examiner Ramoso observed bruising around Ms. *815Couch’s eye area and hemorrhaging beneath her upper lip, indicating trauma caused by a blunt impact or pressure on her face.69 He also observed redness and blistering around her chin, neck, and upper torso areas.70 Portions of her face and hands showed deformation of the skin and changes in the structure of the tissue underneath the skin.71 Those symptoms were consistent with skin coming in contact with the chemical xylene.72 In addition, a whitish dried secretion found on the inside of her nostrils was consistent with inhalation of xylene through the nose with some xylene going into the nostrils.73 Dr. Ramoso noted a strong odor emanating from the towels and clothing which accompanied Ms. Couch’s body to the morgue.74 He drew blood samples from the body for a toxicologist to analyze and examine for the presence of xylene.75
Also observed by Dr. Ramoso was evidence of trauma to Ms. Couch’s vagina.76 The trauma consisted of a laceration wound, approximately one and three-quarters of an inch long, caused by a hard object, not a penis, penetrating the vaginal wall.77 The blood flow from the laceration indicated it was caused before Ms. Couch died.78 Dr. Ramoso testified the large amount of blood from such a vaginal laceration is consistent with the amount of blood found on the sleeping bag in the southeast bedroom.79
The Washington State Toxicology Laboratory analyzed *816the blood80 and pubic hair and head hair samples81 taken during the autopsy of Ms. Couch. The analysis revealed her blood contained 21.2 milligrams per liter of xylene.82 Medical literature indicates that fatalities due to xylene exposure occur with concentrations of the substance between 3 to 40 milligrams per-liter.83 Death occurs in minutes if xylene is inhaled by a person from a cloth held in front of the face.84 Xylene is the active ingredient in the household cleanser “Goof-Off.”85 In Dr. Ramoso’s opinion, the xylene in Ms. Couch’s blood was most likely introduced by inhalation and skin absorption.86
The Washington State Patrol (WSP) Crime Laboratory examined the hairs recovered from the crime scene and determined certain hairs had “Negroid” characteristics.87 The samples with Negroid characteristics were items B-6, B-7 and A-ll.88 Appellant and George Anthony Wilson are African-American.89 Control samples of pubic and head hairs from Ms. Couch, Appellant and Mr. Wilson were compared with the hairs recovered from the Couch residence.90
Hair sample item B-6, recovered from a bedspread found in the east bedroom,91 was inconclusive when compared to the hair samples provided by Appellant and Mr. Wilson. *817Hair sample item B-7, taken from the bedspread in the southeast bedroom, contained one hair that was microscopically similar to Appellant’s head hair sample; he could be considered a possible source of that hair.92 One hair from hair sample item A-11 was determined to be microscopically similar to Appellant’s pubic hair sample.93 While Appellant’s hair samples did not specifically identify him as the source of the hairs recovered from the Couch residence, his hair samples could not be eliminated as a source. Mr. Wilson’s hair samples were microscopically dissimilar.94
The WSP Crime Laboratory also examined a pair of Appellant’s black tennis shoes.95 Calcium carbonate with a trace amount of copper were found on the shoes.96 Those chemicals are commonly found in Comet cleanser.97 Bloodstains were also found on Appellant’s left tennis shoe.98 His shoes were sent to the Genelex Laboratory for DNA (deoxyribonucleic acid) testing, along with blood samples taken from Appellant and Ms. Couch.99 The laboratory determined the blood found on the shoe was not Appellant’s,100 but was consistent with Ms. Couch’s DNA; 1 in 625 persons of Japanese/Asian descent would share this DNA type.101
On January 29, 1997, police officers executed a search warrant at Appellant’s residence.102 They recovered several *818items, including a carton of Kool Mild cigarettes103 and a package of meat from the freezer in his home with a label which read “$2.60 pork ham slice fresh” and a date of December 11, 1996.104 The Kool cigarette carton did not have a tax stamp, which is consistent with such items sold at the Fort Lewis Commissary.105 The meat item was packaged and price-marked by the Fort Lewis Commissary.
Appellant was not employed at the time of the incident.106 His mother, Ms. Cozetta Taylor, and his sister, Ms. Lisa Taylor, did the shopping for their household.107 They usually purchased large packages of meat, enough to feed at least 10 children and three adults. They purchased soda drinks in liter bottles, and not in cans, for the gathering on January 24,1997.108 Bottles of Olde English beer were also served at the gathering.109 No one in the family had military commissary privileges or smoked Kool Mild cigarettes.110
Police officers searched a garbage bag located downstairs next to the sliding glass door leading out to the patio area at the back of Appellant’s residence.111 The trash bag contained cigarette butts, a can of Pepsi Cola, a can of Coca-Cola, glass bottles of Olde English beer, cans of Budweiser Light beer and its carton, and Kool Mild cigarette butts, packs and carton.112 Two latent fingerprints were recovered from the garbage. One fingerprint was taken from an empty Budweiser Light beer carton and matched Appellant’s left *819ring finger.113 The second fingerprint, lifted from an empty Kool Mild cigarette carton, matched Ms. Couch’s left thumb.114
In the early morning hours of January 25, 1997, Ms. Jessica Cunningham, Appellant’s 14-year-old niece, was asleep at Appellant’s residence.115 However, between 3:30 to 4:00 a.m. she awoke and attempted to locate Appellant.116 Mr. Wilson and Mr. Burks were in the house, but she could not find Appellant.117
Later that morning, Appellant was in the kitchen looking out the window at the police investigation across the street.118 Police officers were talking to one of his neighbors and Appellant observed the neighbor point toward Appellant’s residence.119 Appellant remarked, in the presence of his sister, Ms. Lisa Taylor, “that bitch is next.”120
Later that day, police officers visited Appellant’s residence.121 He answered the door, did not speak to them and left the house.122 Appellant returned after the officers left and asked his mother for some Comet cleanser because he wanted to do some cleaning.123 Appellant obtained a different type of cleaning product and cleaned the downstairs area of the house he lived in.124 He threw some items into *820a trash bag in the back yard.125 He also at least twice washed the clothing he wore on the night of January 24, 1997.126
That same day, January 25, 1997, Appellant offered to sell a gold wedding band to his mother for $10.127 She declined and returned it to him.128 Ms. Lisa Hubley, his niece, observed him wearing a gold wedding band on his “pinky” finger.129 Appellant was also observed to have in his possession cash, Kool Mild cigarettes, and cans of Coca-Cola, Pepsi Cola, and Budweiser Light beer. He cooked chicken from a package without a store brand-name on it.130 None of these items had been observed in his possession the day before on January 24, 1997.
A few days after the incident, Appellant told Ms. Kyllo A. Cunningham, his niece, that Ms. Couch was found with towels over her head.131 That information had not at that time been publicly released by the police.132
After the incident, Asil Hubley, Appellant’s 16-year-old nephew,133 spoke with Mr. Wilson, whom he considered a close friend,134 on three occasions regarding the extent of Mr. Wilson’s involvement in the incident. On one occasion, Mr. Wilson told Mr. Hubley he had been inside the upstairs bathroom of the Couch residence.135 On another occasion, Mr. Wilson told Mr. Hubley he stayed on the couch in the *821house and heard noises coming from the bedroom.136 On a third occasion, Mr. Wilson told Mr. Hubley he did not go into the Couch home.137 The second and third statements were made after Mr. Wilson learned the police wanted to talk to him about the incident.138
On January 28,1997, Appellant was arrested and held in the Pierce County Jail.139 While in custody in early February, he had a conversation with another prisoner, Shelbey B. Johnson.140 Appellant asked Mr. Johnson if he could read his newspaper.141 He told Mr. Johnson he had heard “that the newspaper’s saying that [Appellant] raped the old bitch, quote, that I may have killed her, but I didn’t rape her.”142 Appellant said he would file a lawsuit against the newspaper if it falsely stated he raped the woman.143
Appellant on February 3, 1997 was charged by information in the Pierce County Superior Court with aggravated murder in the first degree and, in the alternative, murder in the first degree.144 The aggravated circumstances included the allegation that the murder was committed in the course of the crime of robbery in the first or second degree, and/or rape in the first or second degree, and/or burglary in the first or second degree or residential burglary.145 A notice of intent to seek the death penalty was timely filed on June *82210, 1997.146 The information also charged Codefendant George Anthony Wilson with murder in the first degree.147 The case was preassigned to the Honorable Terry D. Sebring on February 11, 1997.148 Pretrial motions were heard before Judge Sebring beginning on June 24, 1997.149 The trial of Appellant and Codefendant Wilson before Judge Sebring began on November 3,1997. Judge Sebring became ill during voir dire examination of the jury. Appellant objected to his replacement by another judge.150 On November 12, 1997, the Honorable Frederick B. Hayes granted a mistrial under Criminal Rule (CrR) 6.11(a).151
A new trial began with jury selection on January 5, 1998 before the Honorable Frederick W. Fleming.
Testimony in the guilt phase began on January 22, 1998. On February 6, 1998, the jury returned a verdict of “guilty” of premeditated murder in the first degree with the aggravating circumstances of rape, robbery and burglary,152 and felony murder in the first degree.153 On February 9, 1998, Appellant moved to strike the special sentencing proceed*823ing, or in the alternative for a mistrial, alleging inconsistent verdicts.154 The trial court denied both motions.155
The penalty phase of the trial began on February 10, 1998. On February 12, 1998 the jury returned a verdict finding there were not sufficient mitigating circumstances to merit leniency.156 The trial court on February 23, 1998 sentenced Appellant to be punished by death.157

DISCUSSION

Appellant Cecil Emile Davis made assignments of error which may be generally classified under the subjects (1) risk of racial prejudice, (2) admissibility of certain evidence, (3) death qualification of jurors, (4) conflict of interest, (5) jury instructions and (6) prosecutorial misconduct. This Court is required under RCW 10.95.130(1) to review a sentence of death. Most of the assignments of error relate to the “guilt phase” and only a few relate to the “penalty phase.”

Risk of Racial Prejudice

(1) Whether, under the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution, the trial court erred in not sua sponte questioning prospective jurors concerning racial bias during voir dire examination; and whether the trial court erred in not instructing the jury to exclude consideration of race as a factor in the case.

*824
VOIR DIRE

The Sixth Amendment to the United States Constitution provides: “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the state and district wherein the crime shall have been committed ....” The Fourteenth Amendment to the United States Constitution provides: “[N]or shall any state deprive any person of life, liberty, or property, without due process of law . ..
Article I, section 3 of the Washington Constitution providés: “No person shall be deprived of life, liberty, or property, without due process of law.” Article I, section 22 of the Washington Constitution provides:
In criminal prosecutions the accused shall have the right to appear and defend in person, or by counsel, to demand the nature and cause of the accusation against him, to have a copy thereof, to testify in his own behalf, to meet the witnesses against him face to face, to have compulsory process to compel the attendance of witnesses in his own behalf, to have a speedy public trial by an impartial jury of the county in which the offense is charged to have been committed and the right to appeal in all cases ....
 The Sixth and Fourteenth Amendments to the United States Constitution guarantee the right of an accused in all criminal prosecutions to trial by an impartial jury.158 The Washington Constitution provides a similar guaranty.159 Under the laws of Washington, the right to a jury trial includes the right to an unbiased and unprejudiced jury.160 “ ‘The failure to accord an accused a fair hearing violates even the minimal standards of due process.’ ”161 “[M]ore important than speedy justice is the *825recognition that every defendant is entitled to a fair trial before 12 unprejudiced and unbiased jurors. Not only should there be a fair trial, but there should be no lingering doubt about it.”162
The process of voir dire163 in selecting an impartial jury is stated in CrR 6.4(b) which provides:
Avoir dire examination shall be conducted for the purpose of discovering any basis for challenge for cause and for the purpose of gaining knowledge to enable an intelligent exercise of peremptory challenges. The judge shall initiate the voir dire examination by identifying the parties and their respective counsel and by briefly outlining the nature of the case. The judge and counsel may then ask the prospective jurors questions touching their qualifications to serve as jurors in the case, subject to the supervision of the court as appropriate to the facts of the case.
(Emphasis added.)
It is well settled that trial courts have discretion in determining how best to conduct voir dire.164 Voir dire “ ‘is conducted under the supervision of the court, and a great deal must, of necessity, be left to its sound discretion.’ ”165 Although adequate voir dire is not easily the subject of appellate review,166 it is necessary to discover bias in prospective jurors and to assist the trial court in its responsibility to remove prospective jurors who will not be able to *826follow its instructions on the law.167 The trial court’s exercise of discretion is limited only when the record reveals that the court abused its discretion and thus prejudiced the defendant’s right to a fair trial by an impartial jury.168 Therefore, absent an abuse of discretion and a showing that the rights of an accused have been substantially prejudiced, a trial court’s ruling on the scope and content of voir dire will not be disturbed on appeal.169
In this case, Appellant Cecil Emile Davis, an African-American male,170 was found “guilty” of murdering Ms. Yoshiko Couch, a Japanese-American female.171 Appellant contends the crime was “interracial” and for that reason the trial judge was required to question sua sponte172 prospective jurors about their racial prejudices and instruct them to exclude race as a factor173 in their deliberations. He argues that, in spite of the decision by his own counsel not to ask such race-related questions of the prospective jurors, the trial court nevertheless was required to act on Appellant’s behalf and bring race and ethnicity to their attention.
An accused has the right to carefully examine prospective jurors on voir dire to an extent necessary to afford the accused “every reasonable protection.”174 Appellant does not contend he was denied or otherwise limited in the exercise of this right.
*827During voir dire, the trial court allowed the lawyers to question prospective jurors about racial bias or prejudice.175 At no time during voir dire did the court deny Appellant’s counsel an opportunity to question prospective jurors concerning their views on racial prejudice, but his counsel asked no such questions.176 Nor did Appellant’s counsel object during voir dire to the manner in which it was being conducted.177 The trial court allowed individual voir dire of each prospective juror, out of the presence of other prospective jurors, by both parties and gave each side wide latitude on the topics and range of inquiry. The subject of “race” was mentioned 13 times during the nine days of voir dire. In each instance the subject arose in response to questions by the prosecuting attorneys.178
The United States Supreme Court has acknowledged “there is some risk of racial prejudice influencing a jury whenever there is a crime involving interracial violence[.]”179 However, the Court has also held “[t]here is no constitutional presumption of juror bias for or against members of any particular racial or ethnic groups.”180 “Individual jurors bring to their deliberations ‘qualities of human nature and varieties of human experience, the range of which is unknown and perhaps unknowable.’ ”181 Indeed, capital sentencing necessarily is based on subjec*828tive determinations.182 “Of course, ‘the power to be lenient [also] is the power to discriminate.’ ”183 The question becomes one of determining at what point the risk of racial prejudice becomes constitutionally unacceptable.184
In a line of United States Supreme Court cases, racial prejudice has been accepted by the Court as a basis for a constitutional challenge to a trial court’s voir dire procedure.185 The Court has recognized two types of cases concerning the extent of voir dire: cases tried in federal courts,186 which are subject to the Court’s supervisory power; and cases tried in state courts,187 for which the Court’s authority is limited to enforcing provisions of the United States Constitution.188
In Connors v. United States, the Supreme Court stated: “ ‘[A] suitable [voir dire] inquiry is permissible in order to ascertain whether the juror has any bias, opinion, or prejudice that would affect or control the fair determination by [the juror] of the issues to be tried. That inquiry is conducted under the supervision of the court, and a great deal must, of necessity, be left to its sound discretion. This *829is the rule in civil cases, and the same rule must be applied in criminal cases.’ ”189
In Aldridge v. United States, the defendant was an African-American male and the victim was a Caucasian police officer. Defense counsel requested the trial court to question prospective jurors whether they might be prejudiced against the defendant because of his race. The Supreme Court held it was reversible error for the court not to have posed such a question, observing that “ ‘[t]he Court failed to ask any question which could be deemed to cover the subject.’ ”190
In Rosales-Lopez v. United States, the defendant, a Mexican-American, was charged with illegally bringing Mexican nationals into the United States. The Supreme Court held that a federal court must inquire about racial prejudice, not in all cases, but only in cases where the defendant was accused of a violent crime and the defendant and the victim were members of different racial or ethnic groups. Absent such circumstances, the Constitution leaves it to the trial court’s discretion to determine the need for such questions.191
In Ham v. South Carolina, the Supreme Court explained the kind of circumstances that would require questioning prospective jurors to ensure the jury remains “indifferent” and able to render an unbiased decision. The defendant was an African-American civil rights activist accused of marijuana possession. His defense was that law enforcement officers had framed him in retaliation for his civil rights activities and because of his race. The trial court denied the defendant’s request to ask questions of prospective jurors concerning racial prejudice. The Supreme Court held the defendant was constitutionally entitled to question prospective jurors about their possible racial prejudice when *830the factual circumstances of the case raised a “reasonable possibility” that racial prejudice could influence the jury.192
In Ristaino v. Ross, the defendant was an African-American male convicted of assaulting a Caucasian security guard. Defendant’s request to question prospective jurors concerning racial prejudice was denied by the trial court. The Supreme Court held that the trial court must conduct specific questioning to disclose racial bias, when “[r] acial issues [are] inextricably bound up with the conduct of the trial.”193 In that case, notwithstanding that the defendant and the victim were of different races, the Court declined to find the circumstances necessary to compel the trial judge to inquire into the racial biases of prospective jurors. The Court noted generally that the questions to be asked during voir dire are largely discretionary with the trial court and “[t]hus, the State’s obligation to the defendant to impanel an impartial jury generally can be satisfied by less than an inquiry into a specific prejudice feared by the defendant.”194 The Court observed that the defendant was not singled out for arrest or prosecution because of his race and it was mere happenstance that he was of a different race than the victim.
In Turner v. Murray, the defendant was an African-American male charged with capital murder for shooting the Caucasian proprietor of a jewelry store. The trial court precluded the defendant from asking questions of prospective jurors concerning their possible racial prejudice. The jury convicted the defendant and sentenced him to death. The Supreme Court vacated the death sentence, holding that, upon defendant’s request, “a capital defendant accused of an interracial crime is entitled to have prospective jurors informed of the race of the victim and questioned on the issue of racial bias.”195 In that case, the Court announced guidelines for determining whether questioning of *831jurors on race is mandatory. “ ‘The broad inquiry in each case must be . . . whether under all of the circumstances presented there was a constitutionally significant likelihood that, absent questioning about racial prejudice, the jurors would not be as indifferent as [they stand] unsworne.’ ”196 However, the Court did not reverse the defendant’s conviction and found that, with respect to the guilt phase of the trial, the principles previously articulated in Ristaino should continue to be followed.197 But the Court did reverse on the penalty phase.
In addition, the United States Supreme Court has acknowledged the reluctance of trial judges to question prospective jurors about racial prejudice for fear such an inquiry would improperly inject the issue of race into a case and create the impression “that justice in a court of law may turn upon the pigmentation of skin [or] the accident of birth.”198 The Court has recognized the conflict between this justifiable hesitancy by trial judges and the need to discover jurors who might be disqualified because of racial or ethnic prejudice.199 The question whether the trial court must inquire into any possible racial prejudice against the defendant, upon the defendant’s request, has been addressed by the United States Supreme Court in two criminal case contexts: noncapital cases and capital cases.
In noncapital criminal cases, “special circumstances” under which the federal constitution requires questioning on racial prejudice were described in Ristaino v. Ross.200 Special circumstances exist if racial issues are “ ‘inextricably bound up with the conduct of the trial.’ ”201 However, the Court held that in the absence of special circumstances, the federal constitution does not require voir dire inquiry *832into the possible racial prejudice of prospective jurors.202 The Court, in its supervisory capacity, announced a nonconstitutional requirement that federal courts must grant a defendant’s request for voir dire inquiry on racial prejudice if the circumstances of the case reveal a “reasonable possibility” that racial or ethnic prejudice may influence the jury.203
The Supreme Court held that a situation involving the “reasonable possibility” of racial or ethnic prejudice may arise when a defendant is accused of a violent crime and the defendant and the victim are members of different racial or ethnic groups. Under those circumstances, federal courts must make an inquiry into that possibility.204 Federal trial courts are held to a higher standard than the United States Constitution requires.205 The same higher standard applies to Washington State courts under article I, sections 3 and 22 of the Washington Constitution.
Inquiry into possible racial prejudice in capital cases has been allowed in capital sentencing cases.206 In a capital sentencing hearing (penalty phase), a defendant convicted of an “interracial” murder is entitled to question prospective jurors about possible racial prejudice without regard to the circumstances of the particular case.207 The Washington statute under which Appellant Davis was sentenced is similar to the Virginia sentencing statute under which the death penalty was imposed in Turner.208
*833In Turner, the United States Supreme Court held that a capital murder defendant “accused of an interracial crime is entitled to have prospective jurors informed of the race of the victim and questioned on the issue of racial bias.”209 In a footnote, though, the Court addressed Justice Powell’s contention that questioning prospective jurors about their racial prejudice “in the absence of circumstances that make clear a need for it could well have the negative effect of suggesting to the jurors that race somehow is relevant to the case.”210 The Court, in response, stated:
Whether such a concern is purely chimerical or not is a decision we leave up to a capital defendant’s counsel. Should defendant’s counsel decline to request voir dire on the subject of racial prejudice, we in no way require or suggest that the judge broach the topic sua sponte.[211]
(Emphasis added.)
The Court further clarified by stating:
The rule we propose is minimally intrusive; as in other cases involving “special circumstances,” the trial judge retains discretion as to the form and number of questions on the subject, including the decision whether to question the venire individually or collectively. Also, a defendant cannot complain of a judge’s failure to question the venire on racial prejudice unless the defendant has specifically requested such an inquiry.[212]
(Emphasis added.)
Turner involved refusal by a trial judge to allow questioning of prospective jurors on racial prejudice during voir dire after it was requested by defense counsel. The Court concluded that federal due process requires that a capital defendant be allowed to question prospective jurors *834on the issue of racial prejudice. The Supreme Court stated that a capital defendant may not complain about the court’s not offering such questions unless the defendant has specifically requested an inquiry. The Court also observed that the decision to question prospective jurors about racial prejudice is best left to defense counsel. “The Constitution, after all, does not dictate a catechism for voir dire, but only that the defendant be afforded an impartial jury.”213 Turner does not require a trial court to sua sponte question prospective jurors during voir dire concerning the possibility of racial prejudice unless a request is made by the defendant.
In this case, the trial court did not deprive Appellant Davis of his right to a fair trial by an impartial jury under the Sixth and Fourteenth Amendments to the United States Constitution. The court had no obligation to raise the question of racial prejudice when it was not requested by the defendant or his counsel.
Appellant concedes the United States Constitution was not offended because there was no denial by the trial court of his right to question prospective jurors about their possible racial prejudice.214 But he argues the laws of Washington afford him “more stringent procedural safeguards than the federal constitution provides.”215 This Court will not address a claim that the Washington Constitution guarantees more protection than the federal constitution unless the Appellant adequately briefs and argues the Gunwall factors.216 Appellant has not done so in this case.
Appellant merely claims “the taint of racial bias” played a role in his death sentence because his case showed “compelling need” for questions to prospective jurors about *835their racial biases and instruction by the trial court to jurors to exclude race as a factor in their deliberations.217 Appellant attempts to rely upon case law establishing that the federal constitution provides only minimal protection of individual rights and, accordingly, state courts in Washington are not limited in affording greater rights under the Washington Constitution.218 But he cites no authority for his contention that he was denied a fair trial by an impartial jury in violation of article I, sections 3 and 22 of the Washington Constitution.
Three broad inquiries are relevant in this case: (1) whether the fact that jurors were not informed of the race of the victim in an interracial crime during voir dire examination negatively affected their impartiality; (2) whether the absence of such information would be cured by instructions from the trial court; and (3) whether, in any event, the absence of such information prejudiced Appellant in this case.

Juror Impartiality

Appellant has not established his claim that “the taint of racial bias” denied him a fair trial by an impartial jury. There is nothing in the record to support his conclusion.219
The voir dire in this case extended over nine days and began with a panel of 120 prospective jurors. On January 5, 1998, the trial court read the “Death Penalty, Opening Jury Instruction” to the panel.220 That same day, the court *836distributed to the panel the “Juror Questionnaire”221 and a document entitled “To Prospective Jurors.”222 On January 7, 1998, the court assembled the first six prospective jurors in a jury room and separately called each into open court one at a time. Individual voir dire of each prospective juror by the trial judge, the prosecuting attorneys, Appellant’s counsel and codefendant’s counsel continued until 51 prospective jurors were passed for cause, but 2 were later excused, leaving the total at 49.223
 The State and each defendant were allowed to question each prospective juror. The questioning dealt primarily with their willingness to impose the death penalty, but each juror was questioned about other matters as well,224 particularly if the juror responded affirmatively to any of the questions on the jury questionnaire. No prospective jurors indicated they had racial bias or prejudice that would impair their ability to render a decision in the case based solely upon the law and the evidence. After peremptory challenges were exercised, 15 jurors were eventually selected.225 Both Appellant and the State accepted the jury as constituted and neither exhausted the peremptory challenges they were individually allowed.226 Appellant did not use two remaining peremptory challenges. Appellant can *837not establish he suffered any prejudice from the composition of the jury.227 All the jurors selected were Caucasian.228 The mere fact that no African-Americans nor Asian-Americans were on the jury is not sufficient of itself to establish racial prejudice.229
Appellant does not claim that race was a significant factor in his case. On the first day of jury selection, the judge instructed the entire panel of prospective jurors generally that, if they should be selected to serve, their decision must not be based upon bias or prejudice against Appellant.230 They were then individually questioned. During the lengthy voir dire procedure, the prosecuting attorneys initiated all questioning to determine possible racial bias on the part of each juror. Neither Appellant nor his codefendant asked any prospective juror about possible racial bias or prejudice. None of counsel raised the issue of race during the remainder of the trial. There is absolutely nothing in the record to support a conclusion the case was racially charged.
While the United States Supreme Court in Turner observed that capital cases are unique and entitle a defendant to further inquiry into the racial prejudice of prospective jurors, the Court determined that the decision by a jury during a sentencing hearing (penalty phase) in a capital case differs from a determination of guilt because the *838potential is greater, during the sentencing hearing, for outside factors, such as race, to affect the jury’s conclusion.231 The Court stated in a footnote that “we do not retreat from our holding in Ristaino. The fact of interracial violence alone is not a ‘special circumstance’ entitling the defendant to have prospective jurors questioned about racial prejudice.”232
The mere fact that Appellant and the victim in this case were of different races does not constitutionally mandate voir dire on the issue of race. There is no evidence in the record to suggest that Appellant was singled out because of his race.
The United States Supreme Court has emphasized that “[t]he Constitution does not always entitle a defendant to have questions posed during voir dire specifically directed to matters that conceivably might prejudice veniremen against him.”233 A trial court “retains discretion as to the form and number of questions on the subject, including the decision whether to question the venire individually or collectively.”234
The trial court in this case did not abuse its discretion. Appellant has not shown that the discretion exercised by the trial court in not sua sponte injecting the subject of race was contrary to, or involved an unreasonable application of, clearly established state and federal law as determined by this Court or the United States Supreme Court.

Jury Instruction on Voir Dire

The trial court is afforded broad discretion in conducting voir dire. Under Turner, a trial court in a capital case need not question prospective jurors sua sponte during voir dire nor instruct the jury to disregard racial consider*839ations where a defendant has not asked for it or for an opportunity to question prospective jurors concerning it.
The decision whether to raise the issue of race, considering the effect such questioning may have in unnecessarily bringing it to the attention of the jurors, is best left to defense counsel. The trial court in this case did not abuse its discretion by not sua sponte instructing prospective jurors to disregard the factor of race in their deliberations.

Prejudice

Appellant has not established that he was prejudiced by the decision of the judge not to question prospective jurors sua sponte concerning racial prejudice on voir dire or to instruct the jury to exclude race as a factor in their deliberations. There was substantial evidence to support a finding of guilt in this case. There is nothing in the record to suggest the jury improperly considered race in reaching its decision.
Appellant was afforded all his rights under both the United States Constitution and the Washington Constitution.

Admissibility of Certain Evidence


TESTIMONY OF KEITH D. BURKS

(2) Whether, under the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution, the trial court erred in admitting the testimony of Keith D. Burks; and whether the trial court erred in allowing the prosecuting attorneys to ask Mr. Burks on redirect examination, “With the people that you hang out with, is it a good thing or a bad thing to be labeled a snitch?”
In this case, Appellant contends the trial court erred in admitting the testimony of Keith D. Burks concerning the events on the morning of January 25,1997 as told to him by Codefendant Wilson. He claims the hearsay statement *840made by Mr. Wilson to Mr. Burks, determined by the trial court to fall within the “excited utterance” exception to the hearsay rule,235 was not “trustworthy and reliable.”236 In addition, Appellant argues Codefendant Wilson’s hearsay statement to Mr. Burks implicated him in violation of his right to confront the witnesses against him under the Sixth Amendment to the United States Constitution and Washington Constitution article I, section 22.237
A defendant may prevail on a claim of prosecutorial misconduct upon showing the conduct of the prosecuting attorney was improper and had a prejudicial effect on the jury’s verdict provided an objection is made and a curative instruction is requested unless such an instruction would not cure it.238 Appellant’s claim of prosecutorial misconduct for questioning Mr. Burks is without merit. A criminal defendant’s rights under the confrontation clause are not violated when the relator of a hearsay statement admitted under the excited utterance exception is available for cross-examination as a witness under oath and whose demeanor, observations, and perceptions of the events that existed at the time the declarant’s statement was made can be assessed by the trier of fact.239
Contrary to Appellant’s claims, the State argues the trial court properly admitted Mr. Burks’ testimony in accord with its determination that the testimony constituted an *841“excited utterance” under ER 803(a)(2).240 The State also asserts Mr. Burks’ testimony did not offend Appellant’s rights under the confrontation clause because the testimony fell within “a firmly rooted exception to the hearsay rule” and was imbued with “particularized guarantees of trustworthiness.”241
The Sixth Amendment to the United States Constitution provides: “In all criminal prosecutions, the accused shall enjoy the right to ... be confronted with the witnesses against him[.]” Similarly, article I, section 22 of the Washington Constitution provides: “In criminal prosecutions the accused shall have the right to ... meet the witnesses against him face to face[.]” The federal confrontation clause under the Sixth Amendment to the United States Constitution is applicable to the states under the due process clause of the Fourteenth Amendment.242
A determination by the trial court that a hearsay statement falls within the excited utterance exception under ER 803(a)(2) will not be disturbed on appeal absent an abuse of discretion.243
Appellant relies upon State v. Brown244 for the proposition that Codefendant Wilson’s statement to Mr. Burks was not trustworthy or reliable, and was improperly construed by the trial court as an “excited utterance” exception to the hearsay rule. The State correctly argues this case is factually distinguishable from Brown.
In Brown, the alleged rape victim reported to police authorities that she was abducted and raped. At a pretrial hearing, the trial court ruled the 911 tape of her telephone *842call was admissible as an excited utterance exception to the hearsay rule. At trial, the victim testified she had lied to the police about being abducted because she thought they would not take the case seriously, knowing she was a prostitute and had agreed to meet with the defendant to commit fellatio for money. This Court reversed the defendant’s conviction, concluding the trial court had abused its discretion in ruling the alleged victim’s 911 telephone call was an excited utterance, holding that her testimony evidenced not only the opportunity to fabricate, but represented an actual fabrication of part of her story prior to making the 911 call.245
In this case, there was no evidence that Codefendant Wilson fabricated his statements to Mr. Burks.246 In addition, Mr. Wilson’s statement to Mr. Hubley does not impeach the credibility of his statement to Mr. Burks. Mr. Burks testified that Mr. Wilson told him he was on the porch when Appellant kicked in the front door to the Couch residence and began assaulting Ms. Couch. However, Mr. Wilson did not tell Mr. Burks he did not enter the home. He told him he was on the porch when Appellant kicked in the door. Mr. Burks testified at trial that he did not know whether Mr. Wilson went into the home.247 Mr. Wilson later told Mr. Hubley on one occasion that he was inside the Couch residence.248 Mr. Hubley’s testimony does not contradict Mr. Wilson’s statement to Mr. Burks because he did not deny to Mr. Burks that he went inside the home. The facts in this case are distinguishable from the facts in Brown.
The hearsay rule precludes admission of out-of-court statements to prove the truth of the fact asserted, except as provided by the Rules of Evidence, court rules, or stat*843ute.249 By definition, some out-of-court statements are not hearsay.250 Even though hearsay, certain out-of-court statements are admissible as an exception to the hearsay rule.251
Under ER 803(a)(2), the excited utterance exception provides:
(a) Specific Exceptions. The following are not excluded by the hearsay rule, even though the declarant is available as a witness:
(2) Excited Utterance. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.[252]
The excited utterance exception is based upon the theory that a statement made as a spontaneous reaction to the stress of a startling event offers little to no opportunity for misrepresentation or conscious fabrication.253 A hearsay statement qualifies as an excited utterance under ER 803(a)(2) if (1) a startling event or condition occurred, (2) the statement was made while the declarant was under the stress of excitement caused by the event or condition, and (3) the statement relates to the event or condition.254 Under these principles, the statements of Codefendant Wilson to Mr. Burks qualify as an excited utterance.
Appellant’s brutal attack upon Ms. Couch was a startling event witnessed by Codefendant Wilson. In his statement to Mr. Burks, he disclosed his own intention to “rip the lady *844off,” but was surprised as Appellant began to beat her and rub her all over.255 Codefendant Wilson’s reaction to this unexpected turn of events was to leave the Couch residence within minutes of his arrival without taking any property.
 Appellant’s attack upon Ms. Couch was a startling event creating stress for Codefendant Wilson. “The key to the second element is spontaneity.”256 Ideally, the statements should be made contemporaneously with or immediately after the startling event, because the opportunity for reflective thought and the danger of fabrication are minimized.257 The longer the time period between the event and the statement, the greater the need for proof the declarant did not engage in reflective thought prior to making the statement.258 In addition, other factors surrounding the startling event and the statement may be considered in determining whether the declarant was still under the effect of the excitement caused by the event.259
In this case, the time interval between the startling event and the statement was brief. Only five to six minutes passed before Codefendant Wilson appeared at the sliding glass door at the back of Appellant’s residence and told Mr. Burks he left the Couch residence as soon as he realized what Appellant was doing to Ms. Couch.260 It took Mr. Wilson only about two minutes to cross the street and knock on the back door. The opportunity for him to reflect on the statement was minimal and the evidence supports a conclusion he was under stress when he spoke to Mr. Burks. His appearance and demeanor support a conclusion he was still reacting to a startling event.261 His statement explained the facts leading up to the event; Ms. Couch came *845down the stairs and Appellant beat her and rubbed her breasts; and he reacted to the event by leaving the Couch residence when he realized what Appellant was doing to Ms. Couch.
The requirements for admissibility of an excited utterance as an exception to the hearsay rule under ER 803(a)(2) are satisfied under the evidence in this case since there was a startling event to which the statement related; and the spontaneity of the statement was preserved because the time between the event and the statement was sufficiently slight to ensure that when he made the statement to Mr. Burks, Mr. Wilson was still under the stress of witnessing Appellant’s attack upon Ms. Couch.
Appellant’s emphasis upon the United States Supreme Court decision in Lilly v. Virginia,262 in support of his argument that his rights under the confrontation clause were violated, is misplaced.263 The State correctly asserts Codefendant Wilson’s statement to Mr. Burks did not violate Appellant’s rights under the confrontation clause because the statement fell within a “firmly rooted” exception to the hearsay rule, the excited utterance exception under ER 803(a)(2), and contained “particularized guarantees of trustworthiness.”
“The central concern of the Confrontation Clause is to ensure the reliability of the evidence against a criminal defendant by subjecting it to rigorous testing in the context of an adversary proceeding before the trier of fact.”264 When the State seeks to offer a declarant’s hearsay statements against the accused, and the declarant is unavailable, “courts must decide whether the Clause permits the [State] to deny the accused his usual right to force the declarant ‘to submit to cross examination[.]’ ”265 The United States *846Supreme Court has consistently held that “the Clause does not necessarily prohibit the admission of hearsay statements against a criminal defendant, even though the admission of such statements might be thought to violate the literal terms of the Clause.”266 The Supreme Court has indicated “ ‘a preference for face-to-face confrontation [with witnesses] at trial,’ ” acknowledging “that such confrontation is [not] an indispensable element of the Sixth Amendment’s guarantee of the right to confront one’s accusers.”267
The Supreme Court adheres to the general rule it articulated in Ohio v. Roberts268 that admissibility of a hearsay statement does not offend the confrontation clause “if [the statement] bears adequate ‘indicia of reliability.’ Reliability can be inferred . . . where [the hearsay statement (1)] falls within a firmly rooted hearsay exception [or (2) contains] particularized guarantees of trustworthiness.”269 Ahearsay statement that “qualifies for admission under a ‘firmly rooted’hearsay exception is so trustworthy that adversarial testing can be expected to add little to its reliability.”270 The Supreme Court has stated that the excited utterance exception to the hearsay rule is a “firmly rooted hearsay exception” that carries sufficient indicia of reliability to satisfy the reliability requirements of the confrontation clause.271
In this case, Codefendant Wilson’s statement to Mr. Burks is reliable because it falls within a “firmly rooted” hearsay exception, the excited utterance exception under ER 803(a)(2), and does not offend Appellant’s rights under the confrontation clause.
*847While the Supreme Court has held the indicia of reliability of a codefendant’s confession, which implicated the nontestifying defendant, was sufficiently reliable under the Roberts test,272 Appellant is correct in his assertion that the Court in Lilly v. Virginia concluded the admission of a nontestifying accomplice’s confession in a trial against the defendant violated the defendant’s rights under the confrontation clause. However, Lilly is distinguishable from the facts of this case.
In Lilly v. Virginia273 the confession of a nontestifying accomplice, which implicated the defendant, was admitted against the defendant in a separate trial on the grounds that it satisfied Virginia’s “statement against penal interest” exception to the hearsay rule.274 A plurality of four Justices relied upon “[t]he decisive fact... that accomplices’ confessions that inculpate a criminal defendant are not within a firmly rooted exception to the hearsay rule as that concept has been defined in our Confrontation Clause jurisprudence.”275 The Court in Lilly found unreliable an accomplice’s confession obtained in police custody because of the accomplice’s natural motive to attempt to exculpate himself. In a footnote, the Court referred to Dutton v. Evans276 as the only exception to its “unbroken line of cases” holding that “the admission of an accomplice’s spon*848taneous comment that indirectly inculpated the defendant did not violate the Confrontation Clause.”277 The Court clarified its holding in Dutton by stating “[wjhile Justice Stewart’s plurality opinion observed that the declarant’s statement was ‘against his penal interest,’ the Court’s judgment did not rest on that point,. . . [rjather, the five Justices in the majority emphasized the unique aspects of the case and emphasized that the co-conspirator spontaneously made the statement and ‘had no apparent reason to lie: ”278
The Supreme Court in Lilly specifically mentioned “spontaneous declarations” as an example of a “firmly rooted” exception to the hearsay rule.279 Similarly, this Court has determined that admission of a codefendant’s hearsay statement does not offend the confrontation clause if it falls within a “firmly rooted” hearsay exception.280 The Roberts test requires that the hearsay exception be firmly rooted or contain particularized guaranties of trustworthiness. Because the excited utterance exception under ER 803(a)(2) is a firmly rooted hearsay exception, Codefendant Wilson’s statement to Mr. Burks satisfies the requirements of Roberts. Inquiry into whether the hearsay statement is trustworthy is not necessary.281
*849In this case, the trial court did not abuse its discretion in finding the testimony of Keith D. Burks admissible under the excited utterance exception to the hearsay rule. Admission of Mr. Burks’ testimony at trial did not offend confrontation clause principles because the statement fell within a firmly rooted exception to the hearsay rule. Appellant’s right to confront witnesses was not violated in this case.
In addition, Appellant contends the trial court erred in allowing the prosecuting attorneys to ask Keith D. Burks on redirect examination, “With the people that you hang out with, is it a good thing or a bad thing to be labeled a snitch?”282 Appellant argues “[t]he defense objected to this question,” but the trial court overruled the objection and allowed the State to ask it.283 The State argues, to the contrary, that Appellant Davis did not object to the prosecuting attorney’s question, nor to Mr. Burks’ response, and only Codefendant Wilson’s counsel made an objection to the question at trial.284
 The State’s version of the trial proceedings concerning this issue is correct. Appellant’s counsel made no objection to the question it now argues was erroneously *850allowed. Without an objection, an evidentiary error is not preserved for appeal.285 Appellant cannot rely upon the objection of a codefendant’s counsel to preserve an evidentiary error on appeal.286 This issue is not properly raised before this Court.287

TESTIMONY OF ASIL HUBLEY

(3) Whether, under the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution, the trial court erred in admitting the testimony of prosecution witness Asil Hubley.
Appellant contends “the prosecutor’s conduct in selectively asserting the truthfulness and reliability of [codefendant] Wilson’s ‘excited utterance’ to Keith D. Burks by offering the testimony of Asil Hubley” violated his rights under the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution.288 Appellant attempts to argue that the trial court erred in admitting the testimony of Asil Hubley. He claims the prosecuting attorney impeached Mr. Burks’ testimony by offering the testimony of Mr. Hubley, a witness for the State.289 The State maintains Appellant’s contentions are not correct and the trial court properly admitted the testimony of Mr. Hubley.
During the trial before Judge Fleming, the court allowed the State to ask Mr. Hubley four leading questions.290 Mr. *851Hubley’s testimony consisted mainly of his responses to those four questions asked by the State on direct examination. The four questions and Mr. Hubley’s answers were:
(1) Did [codefendant] Anthony Wilson tell you at one point that he was inside the bathroom of the woman’s [Ms. Couch’s] home? ANSWER: Yes.
(2) Did he later tell you that he stayed on the couch in the house and heard noises coming from the bathroom? ANSWER: Yes.
(3) Later still did he tell you he wasn’t even inside of her house? ANSWER: Yes.
(4) Were the second and third things that [codefendant] Anthony Wilson told you after he found out the police were wanting to talk to him about this case? ANSWER: Yes.[291]
The ruling by the judge is not quite clear, but Judge Fleming stated “[the four questions are] leading, but. . . [the questions] will be allowed in order not to prejudice either side. I’m going to trust that the best interests of the particular defendants will restrict sufficiently cross-examination so as not to offend Bruton. . . . I’m not restricting the cross-examination.”292 The court advised counsel that if any potential problems arose during the trial, he would excuse the jury, listen to the questions of concern, and entertain an offer of proof as to what reference counsel intended to make regarding Mr. Hubley.
However, Judge Fleming ultimately affirmed his ruling and allowed the four leading questions. Appellant objected to the State’s questions and moved to exclude them.293 Then, Codefendant Wilson objected to the court’s ruling allowing the State to ask Mr. Hubley the leading questions.294 Later, Appellant objected to use of a redacted *852statement and moved for severance and mistrial.295 The court denied both motions and stated that cross-examination of Mr. Hubley would not be limited except Codefendant Wilson should adhere to the approved redacted version of the statement for cross-examination.296
Properly argued at trial and on appeal, the issue quite simply would have been objection to the leading form of the four questions and objection to the inadmissible hearsay the questions presented. But this was not done. Appellant does not make a clear argument on the issue on appeal. Even assuming it was error to allow the leading questions, the error was harmless.

Videotape of Crime Scene

(4) Whether the trial court erred in admitting a videotape of the crime scene.
Appellant claims the trial court erred in admitting a videotape of the crime scene.297 He points out that several still photographs depicting Ms. Couch’s body in the bathtub were admitted into evidence. He claims the videotape, including a 30-second excerpt showing how the body was found in the bathroom, was not probative but duplicative,298 likely inflamed the jury, and created an impermissible risk that his death sentence was prejudiced.299 The State contends the trial court properly exercised its discretion in admitting the videotape of the crime scene because it was relevant to the case and not unduly prejudicial.300
 The decision whether to admit photographic evidence lies within the sound discretion of the trial *853court.301 The trial court’s decision will not be disturbed on appeal unless there is “a clear showing of abuse of discretion, that is, discretion manifestly unreasonable or exercised on untenable grounds or for untenable reasons.”302 A court abuses its discretion where no reasonable person would adopt such a view.303 Even gruesome photographs are admissible if the trial court determines their probative value outweighs their prejudicial effect.304
In this case, the trial court did not abuse its discretion because the videotape documented the police investigation at the Couch residence shortly after investigators arrived at the scene.305 The trial court viewed the videotape in camera and concluded it was not prejudicial and that it merely showed the crime scene and would help to orient the jury to the Couch residence. He concluded it did not unduly emphasize the victim’s body disproportionately to the videotape as a whole.306 The videotape was probative in aiding the jury’s understanding of the crime scene. The trial court did not abuse its discretion in admitting the videotape.

Washington State Population Statistics

(5) Whether the trial court erred in refusing to admit unauthenticated Washington State population statistics obtained from the Internet.
Appellant contends the trial court erred in not admitting Washington State population statistics.307 He claims the hard copy printout his counsel obtained from the Internet *854was a self-authenticating document admissible under ER 902(e).308 The State argues the trial court did not err in excluding the document as hearsay not admissible under a recognized exception to the hearsay rule.309
The evidentiary rulings of a trial court are reviewed for abuse of discretion.310 Under ER 802, “[hjearsay is not admissible except as provided by these rules, by other court rules, or by statute.” Public records and reports qualify as an exception to the hearsay rule “when duly certified by the respective officers having by law the custody thereof.”311 An unauthenticated printout obtained from the Internet does not meet the public records exception to the hearsay rule under RCW 5.44.040. Nor does it qualify as a self-authenticating document under ER 902(e). Appellant provides no authority to the contrary. The trial court did not abuse its discretion in sustaining the State’s hearsay objection to the document.

DEATH QUALIFICATION OF JURORS

(6) Whether the trial court erred in denying Appellant’s challenge to juror Number 6 and whether certain prospective jurors were properly excused for cause.

Denial of Defense Challenges for Cause

Appellant assigns error to the trial court’s denial of his challenge for cause against juror number 6.312 The State *855maintains the trial court properly exercised its discretion in denying the challenge.313
Under the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution, “a defendant is guaranteed the right to a fair and impartial jury.”314 A party may challenge a juror for cause under Criminal Rule (CrR) 6.4(c). Challenges are governed by statute under chapter 4.44 RCW. Statutes relating to challenges for cause and challenges for bias are:
[RCW] 4.44.160 General causes of challenge. General causes of challenge are:
(1) A want of any of the qualifications prescribed for a juror, as set out in RCW 2.36.070.
(2) Unsoundness of mind, or such defect in the faculties of the mind, or organs of the body, as renders him or her incapable of performing the duties of a juror in any action.
[RCW] 4.44.170 Particular causes of challenge. Particular causes of challenge are of three kinds:
(1) For such a bias as when the existence of the facts is ascertained, in judgment of law disqualifies the juror, and which is known in this code as implied bias.
(2) For the existence of a state of mind on the part of the juror in reference to the action, or to either party, which satisfies the court that the challenged person cannot try the issue impartially and without prejudice to the substantial rights of the party challenging, and which is known in this code as actual bias.
(3) For the existence of a defect in the functions or organs of the body which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular *856action without prejudice to the substantial rights of the party challenging.
[RCW] 4.44.180 Implied bias defined. A challenge for implied bias may be taken for any or all of the following causes, and not otherwise:
(1) Cosanguinity or affinity within the fourth degree to either party.
(2) Standing in the relation of guardian and ward, attorney and client, master and servant or landlord and tenant, to the adverse party; or being a member of the family of, or a partner in business with, or in the employment for wages, of the adverse party, or being surety or bail in the action called for trial, or otherwise, for the adverse party.
(3) Having served as a juror on a previous trial in the same action, or in another action between the same parties for the same cause of action, or in a criminal action by the state against either party, upon substantially the same facts or transaction.
(4) Interest on the part of the juror in the event of the action, or the principal question involved therein, excepting always, the interest of the juror as a member or citizen of the county or municipal corporation.
[RCW] 4.44.190 Challenge for actual bias. A challenge for actual bias may be taken for the cause mentioned in RCW 4.44.170(2). But on the trial of such challenge, although it should appear that the juror challenged has formed or expressed an opinion upon what he may have heard or read, such opinion shall not of itself be sufficient to sustain the challenge, but the court must be satisfied, from all the circumstances, that the juror cannot disregard such opinion and try the issue impartially.
 The trial court’s dismissal of a prospective juror in a capital case will not be reversed on appeal absent a manifest abuse of discretion.315 Prospective jurors may be dismissed for cause if their views would prevent or substantially impair the performance of their duties as jurors in *857accordance with their instructions and oath.316 On review, deference is given to the trial court’s factual finding that a prospective juror’s state of mind with respect to the death penalty was such that they could not try the case fairly and impartially.317 This deference to trial judges acknowledges the importance of their observations of the jurors’ demeanor and the judge’s ability to interpret and evaluate the jurors’ answers to determine whether they would be impartial.318 In this case, the trial court properly denied Appellant’s challenge for cause against juror number 6.
In In re Lord, this Court affirmed the trial court’s refusal to allow a challenge for cause to a juror who, like juror number 6 in this case, initially appeared confused about the jury’s penalty phase duties and the applicable law:
Although [the juror’s] initial understanding of the procedures involved in a capital trial was confused, the record as a whole demonstrated that his “views [on capital punishment] would [not] ‘prevent or substantially impair the performance of his duties as a juror in accordance with his instructions and his oath.’ ”[319]
In this case, juror number 6 stated that although he favored the death penalty, he was not predisposed to vote for it.320 Only when defense counsel asked him three different versions of the same question did the juror indicate a predisposition to vote for the death penalty if no mitigating factors were presented.321 However, after the *858penalty phase procedure was explained to the juror, he reiterated that he would follow the law and hold the State to its burden of proof even if the Appellant offered no mitigating evidence.322 The trial court properly exercised its discretion in not excusing juror number 6.

Dismissal of Jurors

Appellant also argues the trial court erred in dismissing juror number 50 and juror number 38 for cause.323 The State counters that these jurors were properly dismissed for cause.324
 The process of death qualifying a jury in a capital case has consistently been upheld by the United States Supreme Court.325 Jurors may be excused for cause if their views would prevent or substantially impair the performance of their duties as jurors in accordance with the *859court’s instructions and the jurors’ oath.326 This Court has affirmed the trial court’s removal of such a juror where the juror’s religious convictions would not allow her to impose the death penalty.327
In this case, the State challenged juror number 50 for cause and the trial court dismissed her because her responses to questions from both the prosecuting attorneys and defense counsel indicated her religious convictions would not allow her to impose the death penalty, and that, if life without parole were a sentencing option, she would vote for that option.328 In consideration of her stated religious views, the trial court properly exercised its discretion in excusing juror number 50 for cause.
Similarly, the trial court properly exercised its discretion in granting the State’s challenge for cause to juror number 38. Juror number 38 stated he would require “100% proof’ before he could impose the death penalty.329 Because proof beyond a reasonable doubt does not require 100 percent proof and, after repeated questioning by the court, the juror did not seem to grasp the difference between the two standards of proof, the court granted the State’s motion to excuse juror number 38 for cause. The trial court did not abuse its discretion.

*860
Conflict of Interest

(7) Whether the trial court erred in not inquiring into the potential conflict of interest arising out of possible prior representation of a “jailhouse informer” by defense counsel’s public defense office.
Appellant argues the trial court erred in not inquiring into an alleged conflict of interest involving the Pierce County Department of Assigned Counsel (DAC), and its possible prior representation of the State’s witness, Shelby B. Johnson, a “jailhouse informer.”330 He claims that once the trial court obtains information of a potential conflict of interest, the court is required to inquire into, the possible conflict to determine whether his rights to effective assistance of counsel under the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution were violated.331
The State contends the trial court had no duty to inquire about a potential conflict332 and, besides, Appellant has not demonstrated that there was an actual conflict of interest which adversely affected the performance of his lawyers.333
 The Sixth Amendment to the United States Constitution guarantees that “[i]n all criminal prosecutions, the accused shall enjoy the right... to have the assistance of counsel for his defense.” The Sixth Amendment right to counsel is assured in state courts by the due process clause of the Fourteenth Amendment.334 The constitutional right to counsel includes the right to assistance of counsel free from conflicts of interest.335
A trial court is not required to initiate an inquiry *861into a possible conflict of interest unless (1) the court knows of an actual conflict or (2) the court reasonably should know of a conflict.336 The mere possibility of a conflict of interest is not sufficient to “impugn a criminal conviction.”337 A defendant who does not raise an objection at trial must demonstrate “an actual conflict of interest adversely affected his lawyer’s performance” in order to obtain relief on appeal.338
Trial courts may assume, absent special circumstances, that the representation of a criminal defendant by one or more lawyers entails no conflict of interest.339 This assumption is premised upon the necessity that trial courts rely upon the good faith and good judgment of defense counsel.340
In this case, the trial court was not advised there was a potential conflict of interest. The record concerning the alleged conflict of interest consists only of the following exchange:341
The State: Next motion, Your Honor, is ... a motion to exclude several convictions [of] Shelby Johnson. He is an adult. Shelby Johnson ... is the witness who had ... a discussion with Cecil Davis in jail about reading the newspaper, and he has multiple felony and misdemeanor convictions that I’ve *862listed on page two of the State’s motion in limine.
The Court: Wait a minute. What about the obstructing? Isn’t that the same circumstances that’s applicable there or are you seeking to have that?
Appellant’s Counsel: Yes, Your Honor. And again, I’ve ordered the report, that is a more current conviction. When it became obvious that Mr. Johnson was going to be a witness in this, all of our files in our office were sealed, so I again had to order the police reports and don’t have it yet and I don’t know.[342]
Appellant’s two lawyers never raised any concern about a possible conflict of interest. Nor did Appellant claim at any time during trial that his legal representation was tainted by conflict of interest. The trial court properly relied upon the judgment of Appellant’s own lawyers and had no reason to believe there was a conflict of interest.
Appellant’s reliance on Holloway v. Arkansas343 and In re Personal Restraint Petition of Richardson344 is misplaced. In this case, the trial court did not commit reversible error by not further inquiring of defense counsel concerning an unidentified possible conflict of interest. Appellant correctly concludes that the United States Supreme Court in Holloway v. Arkansas held that a trial court has an obligation to inquire about a potential conflict of interest “in the face of the representations made by counsel.”345 However, Holloway is distinguishable from this case. That case involved one lawyer representing three defendants at the same trial, each of whom desired to testify at the trial. In that case defense counsel advised the trial court that effective representation was impossible because of the diverging interests of each codefendant, but the court *863refused to consider appointment of separate counsel.346 Defense counsel in Holloway was prevented from cross-examining any of the codefendants.347
The Supreme Court clarified Holloway in Cuyler v. Sullivan, holding that state trial courts may “assume” that defense counsel has no conflict of interest, and that the state trial courts have no duty to inquire unless the court “reasonably should know that a particular conflict exists.”348
In re Richardson is also distinguishable. In that case, defense counsel represented both the defendant and a witness whom the defendant called to establish a claim of self-defense.349 When the witness started to testify to self-incriminating information, the conflict of interest was brought to the trial court’s attention. The trial court was informed by the witness that he and the defendant shared the same lawyer and the court realized the danger of potential conflict. Instead of allowing the witness to consult a different lawyer, or allowing the defendant to obtain a new lawyer, defense counsel chose not to examine the witness on a key issue pertaining to the self-defense claim and not to elicit testimony from the witness which would have impeached an important witness for the State.350 This Court, citing Holloway, Sullivan, and Wood,351 reversed the conviction and concluded “a trial court commits reversible *864error if it knows or reasonably should know of a particular conflict [of interest] into which it fails to inquire.”352
Under the facts in this case, unlike Richardson, there was no conflict of interest presented to the trial court.353 There is nothing in the record to establish that the DAC represented the State’s witness, Shelby B. Johnson, in the past. There is merely a reference to possible past DAC representation of a potential State witness. The record does, however, suggest that DAC took steps to avoid any possible conflict by sealing its files. The trial court had no duty to inquire because there was in fact no representation by the defense of even a possible conflict of interest.
“Prejudice is presumed only if the defendant demonstrates that counsel ‘actively represented conflicting interests’ and that ‘an actual conflict of interest adversely affected his lawyer’s performance.’ ”354 In this case, Appellant has not established either qualification. On appeal, Appellant merely concludes “[i]t is obvious from this .. . [exchange] between the court and the defense counsel that Mr. [Johnson] had been represented by defense counsel.”355 However, there is no record pertaining to Mr. Johnson’s legal representation in his criminal case.356 There is no evidence from the record that either of Appellant’s lawyers, both of whom were assigned by DAC, represented Mr. Johnson in his prior case. The record does show, however, that DAC took steps to ensure there was no possible conflict of interest by sealing the files of past clients who were potential witnesses in this case.
*865Appellant has not established that any alleged conflict of interest adversely affected the performance of his lawyers. A substantial criminal history of dishonesty was introduced against Mr. Johnson.357 Defense counsel attacked his credibility, suggesting he had lied because Appellant was bothering him.358 Appellant has not identified any act or omission which would indicate that his own counsel’s representation was tainted by conflict of interest because of even a remote connection to the witness.

Jury Instructions

(8) Whether the trial court erred in giving jury instruction Number 13 on aggravating circumstances and jury instruction Number 20 on requirements for conviction.
Appellant argues the trial court erred in not properly instructing the jury concerning aggravating factors for the crime of first degree premeditated murder in jury instruction number 13. Specifically, he objected to the last sentence injury instruction number 13359 because “[t]hat particular sentence is not in the [Washington Pattern Jury Instructions: Criminal] WPIC’s, it’s added in. . . accordance with the case of Jeffries[360] as petition of *866Jeffries [,]”361 Appellant asserts that although the trial court’s instruction had been modified to comply with the holding in Personal Restraint Petition of Jeffries, the fact that the WPIC writers subsequently did not modify the instruction made jury instruction number 13 erroneous.362 The State contends the trial court did not err in giving that instruction because Appellant cites no authority for the proposition that WPIC language takes precedence over a decision of this Court.363 The State also asserts Appellant did not preserve the issue for appeal.364
 An error may be raised for the first time on appeal if it is a manifest error affecting a constitutional right.365 An error is “manifest” if it had “practical and identifiable consequences in the trial of the case.”366 The proposition is well-settled that an alleged instructional error in a jury instruction is of sufficient constitutional magnitude to be raised for the first time on appeal.367 The State cites no contrary authority. In addition, the record demonstrates Appellant did object to jury instruction number 13.368
Appellant’s argument is without merit, though, because there is no authority for the proposition that WPIC language takes precedence over a decision of this Court. *867This Court has found language in certain pattern instructions to be deficient.369 Appellant’s argument merely reiterates the “means within a means” argument rejected by this Court in In re Personal Restraint Petition of Jeffries.370
Petitioner appears to take the position that the jury was required to unanimously agree as to alternative ways to satisfy each of the alternative aggravating circumstances. His “means within a means” argument raises the spectre of a myriad of instructions and verdict forms whenever a criminal statute contains several instances of use of the word “or”. For example, the petitioner would now seem to want separate instructions and verdicts on (1) whether the murder was committed to conceal the commission of a crime; (2) whether the murder was committed to protect the identity of any person committing a crime; (3) whether the murder was committed to conceal the identity of any person committing a crime; etc. Petitioner cites no authority for his position and we perceive no necessity for it. Further, petitioner did not except to the instructions given on the grounds now argued, as required in order to preserve any claimed error, nor did he propose instructions on his theory.[371]
In State v. Lord372 this Court held that a jury instruction similar to jury instruction number 13 was incomplete because it and the special verdict form allowed the jury to find that either rape or kidnapping was the underlying crime.373 However, the Court concluded that the special verdict form, when read with the “to convict” instruction for the alternative of first degree murder, cured any problem because that instruction informed the jury its verdict had to be unanimous on which of the alternatives was committed by the defendant: premeditated murder, first degree mur*868der (felony-rape) or first degree murder (felony-kidnapping).374
There is no merit to Appellant’s argument there was not sufficient evidence to support the various crimes against him listed in jury instruction number 13.375 He incorrectly suggests the State was required to prove that he committed the crimes of first and/or second degree burglary, first and/or second degree robbery, and first and/or second degree rape.376 The aggravating circumstance of “in the course of and in furtherance” of a particular crime need not include proof of the completed crime.377
In this case, the jury was properly instructed concerning the elements of the crimes of first and second degree robbery, first and second degree rape, and first and second degree burglary.378 The other instructions, read together with instruction number 13, properly informed the jury of the elements the State was required to prove beyond a reasonable doubt.
In ruling on a challenge to the sufficiency of the evidence, the Court must consider whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crimes beyond a reasonable doubt.379 The State argued there was substantial evidence that Appellant murdered Ms. Couch “in the course of and in furtherance” of the enumerated crimes. Prior to embarking upon the crimes, Appellant announced his intention to go and “rob” somebody.380 Codefendant Wilson and Appellant then went to the Couch residence, gaining entry by force.381 Various *869items were taken from Ms. Couch, including the wedding ring she wore, cigarettes, alcoholic and non-alcoholic beverages, and assorted groceries.382 The laceration to the victim’s vagina established proof of rape.383 Under all the evidence in this case, the State proved beyond a reasonable doubt that Appellant murdered Ms. Couch in the course of, in furtherance of, or in immediate flight from a first or second degree robbery, first or second degree rape, and first or second degree burglary.384 The court’s instruction number 13 and the evidence were sufficient to support the jury’s conviction of Appellant Davis in this case.
Appellant argues the trial court erred in not properly instructing the jury in the “to convict” instruction for first degree felony murder in jury instruction number 20. The State contends the trial court did not err in giving that instruction. The State also asserts that because Appellant was convicted of the greater crime of aggravated first degree premeditated murder, this Court should decline to review Appellant’s challenge to the “to convict” instruction.385
Appellant has not established he was in any way prejudiced by the trial court’s instruction number 20, the “to convict” instruction for first degree felony murder.386
*870In this case, the jury was instructed that if it convicted Appellant of aggravated (premeditated) first degree murder, it would then consider whether the State had proved the aggravating factors beyond a reasonable doubt.387 The jury obviously followed this instruction and reached a guilty verdict on the substantive charge, as well as on the aggravating factors. Appellant was convicted of the most serious crime of aggravated first degree murder. He has no logical basis for objecting to the content of jury instruction number 20.388

Prosecutorial Misconduct

(9) Whether, under the Eighth and Fourteenth Amendments to the United States Constitution and article I, sections 14 and 22 of the Washington Constitution, Appellant was denied a fair trial because of prosecutorial misconduct in statements by prosecuting attorneys during the penalty phase of the trial.
Appellant alleges misconduct by the prosecuting attorneys in their closing argument during the penalty phase. He makes the following statement giving examples of comments he claims were improper:
*871[A] plea to the jury that the elected prosecutor had prescreened the case for the death penalty, that the defendant had acted as the judge, jury and executioner (of the victim), that he showed no mercy and should have none; gave his personal account of the history of vengeance in society, that the ‘seeds of anarchy’ would be sown’ and the ‘social contract’ broken without a willingness to meet [sic] out ‘the ultimate penalty.’ That ‘a failure to impose the death penalty in a case like this cheapens all our lives’; that the jury should put their compassion where it belongs, with the victim, and to enforce the greater principle “their right as citizens to believe that the death penalty is still the law of the land.”[389]
(Citations to Report of Proceedings omitted.)
The State maintains the allegedly improper remarks identified by Appellant “illustrate the principle that error can be found in virtually any statement taken out of context.”390 The State further asserts because Appellant did not object to the comments he now characterizes as misconduct, or ask for a curative instruction or move for mistrial, the alleged misconduct does not meet “Gentry’s flagrant, intentional, and incurable test.”391
The record confirms the State’s observation that Appellant’s counsel made no objection, requested no curative instruction, and made no motion for mistrial in response to the prosecuting attorneys’ closing argument at sentencing.392 The State is also correct in identifying State v. Gentry as good authority where prosecutorial misconduct is claimed under these circumstances:
“Where improper argument is charged, the defense bears the burden of establishing the impropriety of the prosecuting attorney’s comments as well as their prejudicial effect. Reversal is not required if the error could have been obviated by a curative instruction which the defense did not request. The *872failure to object to a prosecuting attorney’s improper remark constitutes a waiver of such error unless the remark is deemed to be so flagrant and ill intentioned that it evinces an enduring and resulting prejudice that could not have been neutralized by an admonition to the jury.”[393]
Allegedly improper comments by prosecuting attorneys must be reviewed in the context of the total argument, the issues in the case, and the instructions to the jury.394 In this case, examination of the prosecuting attorneys’ comments, in the context of the argument as a whole, leads us to conclude that the actual impact of each allegedly improper statement is minimal.
The prosecuting attorneys did not suggest they had “pre-screened” the case for death penalty qualification.395 The State’s comments were made during a general discussion of when the death penalty should be applied and the comments were not improper. Other remarks sought to establish a “historical context” for the jury’s decision on whether to impose the death penalty and were not improper.396 The mere use of the phrase “the ultimate pen*873alty” in relation to the death penalty is not improper.397 In the totality of the prosecuting attorneys’ remarks, there is no support for a conclusion they were improper.398
The prosecuting attorney’s comment that Appellant acted as the “judge, jury and executioner of the victim” did not constitute prosecutorial misconduct.399 There is nothing in the argument to indicate the comment was intended to inflame the jury.400 Similarly, the State’s argument that Appellant should not be shown mercy was in the context of “mercy” as a mitigating factor. It did not inflame the jury.401
Arguments by the State asking the jury to act as “a conscience of the community” are not improper unless intended to inflame the jury.402 The plea from the State that the jurors place their compassion with the victim and enforce the greater principle that it is “their right as *874citizens to believe that the death penalty is still the law of the land” was within permissible bounds and not prejudicial when considered in the context of the State’s plea to the jury to act as a conscience of the community.403
The prosecuting attorneys at the outset of their closing argument reminded the jurors of the court’s instruction “to consider anew the evidence presented during the trial,”404 and suggested the jurors’ decision must be based on all the evidence — the “State’s primary evidence” and the “mitigating evidence” presented by Appellant.405 The prosecuting attorneys’ remarks were not improper and did not constitute prejudicial prosecutorial misconduct under Gentry.

Statutory Review

(10) Whether, under the Fourteenth Amendment to the United States Constitution, Appellant’s sentence of death was the result of prejudice which denied him a meaningful proportionality review mandated by RCW 10.95.130.
Under our capital punishment statute, chapter 10.95 RCW, this Court must review a death sentence imposed by a trial court to determine (a) whether there was sufficient evidence to justify the finding by the jury that there were not sufficient mitigating circumstances to merit leniency; (b) whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant; (c) whether the sentence of death was brought about by passion or prejudice; and (d) whether the defendant was mentally retarded.406 This review is in addition to the basic review on appeal.407
In this case, Appellant does not claim his death sentence was the result of insufficient evidence to justify an affirma*875tive finding by the jury that there were not sufficient mitigating factors to merit leniency. Nor does Appellant claim the death sentence is disproportionate to the penalty imposed in similar cases or that he is mentally retarded under RCW 10.95.030(2). At any rate, there is no evidence in the record to support such conclusions.
Appellant does claim, however, that his death sentence was the result of passion or prejudice. He attributes the “risk of prejudice” which allegedly deprived him of “any meaningful proportionality review”408 to the trial court’s decision not to sua sponte question prospective jurors during voir dire on the possibility of racial prejudice and instruct the jurors to exclude race as a factor in their deliberations. We have already determined in this opinion that the trial court in this case had no obligation to sua sponte question prospective jurors on racial bias and prejudice.

SUFFICIENCY OF EVIDENCE

In the penalty phase, the jury in this case concluded the State had proved beyond a reasonable doubt that there were not sufficient mitigating circumstances to merit leniency for Appellant Davis.409 The test for deciding whether there is sufficient evidence to support that conclusion is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found sufficient evidence to justify that conclusion beyond a reasonable doubt.410
In the penalty phase of his trial, Appellant offered mitigating evidence for the jury to consider in determining whether he merited leniency. He presented the testimony of family members who stated that they still loved him in-*876spite of his murder conviction.411 There was testimony that when Appellant was growing up his biological father was not a part of his life, but two surrogate father figures were present for periods of several years during his childhood.412 Appellant left high school in the 11th grade and was in special education for most of those years, but received his GED (General Educational Development diploma) when he was in the military.413 Testimony was offered that when Appellant was growing up, he would argue with his six siblings, schoolmates and other neighborhood children in part because of his perception of himself and their perception of his being “slower” in his mental capabilities than they were.414 His inability to articulate contributed to his receiving a greater amount of corporal punishment at home, at the hands of an allegedly abusive surrogate father figure, and his exclusion from group activities by other children.415 Appellant also offered testimony from a representative of the Pierce County Jail, as an example of his tendency to do well in incarceration, that he had not incurred any major infractions while in custody since early 1997.416 The main focus of Appellant’s mitigating evidence was given in testimony by two experts, Dr. Lloyd I. Cripe, Ph.D., and Dr. Robert B. Olsen, M.D.
Dr. Lloyd I. Cripe, Ph.D., specializing in clinical neuropsychology, performed intelligence tests and neuropsychological tests on Appellant on two occasions.417 On the first occasion, in September 1994, Appellant’s IQ was measured *877at 82, while the second more comprehensive testing conducted in May 1997 measured his IQ at 81, which placed him in the “dull-normal” lower end range of intelligence.418 After performing other tests, Dr. Cripe diagnosed Appellant as suffering from a learning disability419 and impaired neuropsychological functioning from 1994 through 1997,420 based upon a history of difficulty in regulating his behavior, his abuse of alcohol and other drugs, his diabetic condition, and a review of his medical records during his military service.421
On October 17, 1997, Dr. Robert B. Olsen, M.D., a specialist in internal medicine and psychiatry, examined Appellant and administered psychological tests to him.422 Dr. Olsen, like Dr. Cripe, referred to Appellant’s history of diabetes, chronic alcohol and cocaine abuse and a progressive decline of complex mental functioning between 1994 and 1997.423 Dr. Olsen was of the opinion that Appellant suffered from certain antisocial, borderline and schizotypal personality disorders,424 but because his brain scan (MRI) and brain wave (EEG) tests were normal, Appellant does not have altered structure in his brain.425
Viewing all the evidence in a light most favorable to the prosecution, a rational trier of fact could find sufficient evidence to support the jury’s conclusion that Appellant Davis did not merit leniency.426 The jury apparently dis*878counted evidence of Appellant’s difficult childhood as a mitigating factor. Appellant robbed, raped, burglarized, and murdered 65-year-old Yoshiko Couch in her own home while her husband was present in the home. Her husband was severely disabled and unable to come to her assistance even if he had been aware of the event. In his report,..the trial judge commented on the appropriateness of Appellant’s sentence by referring to this “extraordinarily violent, vicious and cruel murder” by a defendant (Appellant) who is “without remorse.”427 Considering the nature of the crime, a rational jury could conclude that Appellant’s personal history did not constitute sufficient mitigation to convince the jury he deserved leniency.
The State offered the testimony of two of the Couches’ four adult children, all of whom are married and have children, concerning the impact their mother’s death had on them and other members of the family, including the Couches’ five grandchildren. Allen R. Couch, the youngest child of Yoshiko and Richard Couch, testified about how the death of his mother has resulted in his difficulty sleeping and being a bit short tempered,428 while his two older brothers are similarly upset, sad, more paranoid now and introverted about their feelings.429 He also explained that the impact of his mother’s death on her grandchildren varied; two grandchildren are very young, an infant and an eight-month-old, while the other three grandchildren, ages 8, 10 and 11, took the news hard, with one grandchild refusing to be left alone.430
The Couches’ only daughter, Ms. Diana Rodriguez, testified concerning how her father missed her mother after her death, how he talked about her every day, and that he lost the will to do anything because he wanted to be with her.431 *879Richard Couch died on October 12, 1997, approximately nine months after his wife’s death.432 The impact of her mother’s death led her to seek counseling, and she has had recurring thoughts about her own mortality and her inability to feel secure in her own home.433 Both Allen R. Couch and his sister recalled their mother’s devotion to the family and her caring nature.434
“The mere presence of mitigating circumstances does not require reversal if the jury is convinced the circumstances of the crime outweigh the proposed mitigating factors.”435 The jury in this case could reasonably have determined that none of the mitigating factors presented by Appellant were sufficiently persuasive against the aggravating circumstances of Appellant’s brutal treatment of Ms. Yoshiko Couch. Under these circumstances, there was sufficient evidence in the record to support the jury’s finding that leniency was not merited under RCW 10.95.130(2)(a).

PROPORTIONALITY

Under RCW 10.95.130(2)(b), this Court is required to conduct a proportionality review in every capital case to determine:
Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant. For the purposes of this subsection, “similar cases” means cases reported in the Washington Reports or Washington Appellate Reports since January 1, 1965, in which the judge or jury considered the imposition of capital punishment regardless of whether it was imposed or executed, and cases in which reports have been filed with the supreme court under RCW 10.95.120[.]
RCW 10.95.120 requires filing of reports by trial judges *880“[i]n all cases in which a person is convicted of aggravated first degree murder.” This pool of cases includes those in which the death penalty was sought and those in which it was not.436
The purpose of conducting proportionality review is to avoid two systemic problems associated with imposition of capital punishment: random arbitrariness and imposition in a racially discriminatory manner.437 The focus in this case is on racial discrimination, since there is no claim of random arbitrariness.
This Court, in attempting to achieve this purpose, considers both “the crime and the defendant” in comparison with other “similar cases” in determining whether the sentence of death was imposed “generally in similar cases, and not imposed wantonly and freakishly.”438 After a series of decisions,439 this Court has recognized in considering proportionality that “mathematical precision is unworkable and unnecessary.”440
The test established by this Court in analyzing “the crime and the defendant” in relation to “similar cases” requires examination of four factors including (1) the nature of the crime, (2) the aggravating circumstances, (3) the defendant’s criminal history and (4) the defendant’s personal history.441 Under chapter 10.95 RCW, proportionality review does not require that there be no variance from case to case, nor that a sentence of death be uniformly imposed in all superficially similar circumstances.442 “Precise unifor*881mity is not possible because ‘the brutal and extreme [crimes] with which we deal in death penalty cases, are unique and cannot be matched up like so many points on a graph.’ Instead, the court looks for ‘overlapping similarities’ and common resemblances between cases.”443

Nature of the Crime

The nature of the crime committed by Appellant Davis was particularly brutal. At approximately 2:30 a.m., in the presence of Codefendant Wilson and Keith D. Burks, Appellant announced his desire “to rob somebody” and “to kill me a motherfucker.”444 Minutes later, Appellant acted upon his desire to rob and to kill and chose as his victims his elderly neighbors who lived across the street from him. Their potential for resistance, if any, was slight. According to the statements made by Codefendant Wilson to Mr. Burks, the intent of Appellant and Mr. Wilson to rob or burglarize the Couch residence was overshadowed by Appellant’s bold and vicious acts of kicking open the front door, facing Ms. Couch, and beating her and rubbing her breasts.
The record, including the physical evidence in the case, indicates a large amount of biological tissue (blood clot) found on a sleeping bag recovered from the bed in the southeast bedroom. The medical examiner concluded Ms. Couch was raped by an object, not a penis, resulting in a vaginal laceration causing a large blood flow. The rape occurred before her death.
According to the medical examiner, Ms. Couch was taken at some undetermined time to the bathroom, and while lying on her back in the bathtub, was asphyxiated by suffocation, neck compression, and poisoned by the toxin xylene with towels saturated with the chemical piled on her head and upper torso. The chemical xylene is known to cause death by inhalation within minutes. She was left to *882die in her bathtub while Appellant robbed and burglarized her home. He attempted to conceal his identity by destroying physical evidence with the use of Comet cleanser, a sponge and a scouring pad. In addition, these acts occurred while Richard Couch, her severely disabled husband, was in his bedroom downstairs and his bedside telephone was placed in a closet out of his reach.
Comparing Ms. Couch’s suffering to that endured by victims in other “similar cases” considered by this Court indicates that Appellant Davis’ crime is at least as brutal as those committed in other cases in which this Court upheld imposition of the death penalty after proportionality review.445 “A brutal murder involving substantial conscious suffering of the victim makes the murderer more deserving of the death penalty.”446

Aggravating Circumstances

The jury found Appellant “guilty” of aggravated first degree murder, specifying three aggravating factors.447 It found he committed the murder of Ms. Couch in the course of, in furtherance of, or in immediate flight from (1) a robbery in the first or second degree, (2) a rape in the first or second degree, or (3) a burglary in the first or second degree. Only one aggravating factor is needed for imposition of the death penalty absent a finding the defendant is *883mentally retarded.448 There is no evidence Appellant is retarded. In 1997, he tested in the dull normal range with an IQ of 81.
In this case, the death sentence is not excessive or disproportionate in comparison with other cases in which the death penalty was imposed.449 The aggravating circumstances found by the jury in this case sufficiently support our conclusion that Appellant’s sentence of death is not disproportionate when compared to other cases in which the death penalty was imposed.

Criminal History

Appellant’s death sentence is not disproportionate when his criminal history is considered. His record includes prior convictions for (1) robbery in the second degree in 1986, (2) perjury in the second degree in 1986, (3) assault in the fourth degree in 1988, (4) assault in the second degree in 1990, (5) criminal trespass in the first degree in 1990, (6) driving without a valid operator’s license in 1992, (7) driving without a valid operator’s license in 1993, (8) theft in the third degree in 1992, and (9) violation of a domestic violence pretrial no-contact order in 1995.450 His record shows a history of violence towards others. His criminal history is comparatively more extensive than that of other appellants who received the death penalty.451

*884
Personal History

The subjective factors in Appellant’s personal history are not sufficient to override the circumstances and consequences of his crime. “ ‘The role of mitigation evidence is to reduce culpability for a crime that has already been proved.’ ”452 Appellant’s mitigation evidence ranged from testimony about his difficult childhood to medical testimony concerning his diagnosed personality disorders. Although commonly asserted, a history of abuse as a child seldom affects the outcome of aggravated first degree murder cases.453 Also, this Court has upheld death sentences imposed on appellants with medically diagnosed personality disorders similar to, or more severe than, Appellant’s.454
Appellant’s death sentence is not disproportionate to sentences imposed in similar cases. The factors employed by this Court in considering both the “crime and the defendant” justify the conclusion that Appellant Davis’ case is sufficiently similar to other cases in which the death penalty has been imposed and upheld on appeal. The *885nature of his crime is as brutal and heinous as any considered by this Court. His criminal history is extensive and shows a pattern of violence towards others. The jury found numerous aggravating factors in convicting him of aggravated first degree murder. His mitigating evidence was doubtless not sufficient to convince the jury that he merited leniency, the consequence being that he would be sentenced to death. Under these circumstances, this Court concludes the death sentence imposed upon Appellant Davis was not disproportionate to the crime committed and that it was not wantonly or freakishly imposed.

PASSION OR PREJUDICE

Appellant asserts that his death sentence was brought about through passion or prejudice. He attributes the “risk of prejudice” which he claims deprived him of “any meaningful proportionality review”455 to the trial court’s decision not to sua sponte question prospective jurors during voir dire on the possibility of racial prejudice and instruct the jurors to exclude race as a factor in their deliberations.
Turner v. Murray and a review of the record in this case support a conclusion that a trial court in a capital case need not question jurors sua sponte during voir dire on possible racial prejudice nor instruct jurors to disregard racial considerations in the absence of a request by a party. Appellant made no such request. There is absolutely no evidence in the record in this case to support a conclusion that the verdict of the jury was based upon passion and prejudice.

MENTAL RETARDATION

RCW 10.95.030(2) proscribes imposition of capital punishment upon persons who were mentally retarded at the time they committed the crimes for which they are being sentenced. To be considered “mentally retarded” *886under the statute a person must have, among other things, “significantly subaverage general intellectual functioning,” which is defined as having an IQ of 70 or below.456 Appellant does not claim he is mentally retarded. To the contrary, the record shows he had a measured IQ of 82 in 1994 and 81 in 1997.457 There is no evidence to support a claim, of mental retardation even if the claim were made.
After a review of the errors claimed by Appellant Davis and a mandatory statutory review, we conclude there is no reversible error in the guilt phase and no reversible error in the penalty phase of Appellant’s trial. Under the facts of this case, Appellant’s conviction for aggravated murder in the first degree, the jury’s determination he did not merit leniency, and the consequent imposition of the sentence of death should be affirmed.

SUMMARY AND CONCLUSIONS

(1) The trial court did not abuse its discretion in not sua sponte questioning prospective jurors concerning racial bias during voir dire examination under the Sixth or Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution. Nor did the trial court abuse its discretion in not sua sponte instructing the jury to exclude consideration of race as a factor in the case.
(2) The trial court did not abuse its discretion in admitting the testimony of prosecution witness Keith D. Burks. His testimony was admissible under the excited utterance exception to the hearsay rule, a “firmly rooted” exception, and therefore did not violate Appellant’s right of confrontation under the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution. The trial court did not abuse its discretion in allowing prosecuting attorneys to ask Mr. Burks on redirect examination, “With the people that you hang out with, is it *887a good thing or a bad thing to be labeled a snitch?”
(3) Appellant did not establish that the trial court erred in admitting the testimony of prosecution witness Asil Hubley in violation of the Sixth and Fourteenth Amendments to the United States Constitution and article I, sections 3 and 22 of the Washington Constitution. Even assuming it was error for the trial court to allow leading questions by the prosecutor to this witness, there was no sufficient objection and the error was harmless.
(4) The trial court did not abuse its discretion in admitting a videotape of the crime scene. The videotape aided the jury’s understanding of the scene and was not prejudicial to Appellant.
(5) The trial court did not abuse its discretion in refusing to admit unauthenticated Washington State population statistics. The hard copy printout from the Internet containing population statistics does not qualify under the public records exception to the hearsay rule and RCW 5.44.040. Nor does it qualify as a self-authenticating document under ER 902.
(6) The trial court properly denied Appellant’s challenge to juror number 6 for cause during voir dire. The answers of juror number 6 would not have affected his ability to follow the court’s instructions and abide by his oath as a juror. The trial court properly excused jurors number 50 and 38 for cause during voir dire. Their answers indicated they would not have been able to follow the court’s instructions and abide by their oaths as jurors.
(7) The trial court had no obligation to inquire into a potential conflict of interest arising out of possible prior representation of the State’s witness, a “jailhouse informer,” by the public defense agency, Department of Assigned Counsel, from which defense counsel were assigned where there was no evidence whatever of an actual or possible conflict of interest adversely affecting the performance of Appellant’s counsel.
(8) Jury instruction number 13 properly instructed the *888jury on aggravating circumstances. Appellant’s claim that there was not sufficient evidence to support the various crimes listed injury instruction 13 is without merit. Appellant was not in any manner prejudiced by jury instruction number 20, the “to convict” instruction for first degree felony murder. The jury convicted Appellant of the most serious crime of aggravated first degree murder.
(9) None of the statements made by the prosecuting attorneys during the penalty phase of the trial constituted prosecutorial misconduct denying Appellant a fair trial under the Eighth and Fourteenth Amendments to the United States Constitution or article I, sections 14 and 22 of the Washington Constitution.
(10) Appellant’s sentence of death was not the result of passion or prejudice in violation of the Fourteenth Amendment to the United States Constitution. Under the proportionality review mandated by RCW 10.95.130, we conclude the sentence of death was not excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the Appellant. There was sufficient evidence to justify the finding by the jury that there were not sufficient mitigating circumstances to merit leniency. There is no evidence that Appellant is mentally retarded as defined under RCW 10.95.030(2).
We affirm the conviction of Appellant Cecil Emile Davis in the Pierce County Superior Court for the aggravated first degree murder of Ms. Yoshiko Couch and affirm the sentence of death imposed after the jury determined there were not sufficient mitigating circumstances to merit leniency.
Guy, C.J., and Johnson, Madsen, Alexander, Talmadge, Ireland, and Bridge, JJ., concur.

 Report of Proceedings (Jan. 23, 1998) at 1313.


 Report of Proceedings (Jan. 22, 1998) at 1260-63.



 Id.



 Report of Proceedings (Jan. 27, 1998) at 1568-69; see Report of Proceedings (Feb. 4, 1998) at 2073.


 Report of Proceedings (Jan. 22, 1998) at 1263.


 Report of Proceedings (Jan. 23, 1998) at 1298; Report of Proceedings (Feb. 3, 1998) at 1948-49.


 Report of Proceedings (Jan. 22,1998) at 1263; Report of Proceedings (Jan. 23, 1998) at 1292-98; see Report of Proceedings (Jan. 27, 1998) at 1570; Report of Proceedings (Feb. 4, 1998) at 2081.


 See Report of Proceedings (Jan. 23,1998) at 1317; Report of Proceedings (Jan 27, 1998) at 1449-50; Report of Proceedings (Jan. 29, 1998) at 1709; Report of Proceedings, (Feb. 3, 1998) at 1974.


 Report of Proceedings (Feb. 2, 1998) at 1784-86.


 See Report of Proceedings (Feb. 3, 1998) at 1925.


 Report of Proceedings (Jan. 27, 1998) at 1500.


 Report of Proceedings (Feb. 2, 1998) at 1899-1900.


 Report of Proceedings (Jan. 27, 1998) at 1502-03.


 See Id. at 1505.


 Report of Proceedings (Feb. 2, 1998) at 1889-90.


 Report of Proceedings (Jan. 27, 1998) at 1505.


 Id. at 1506; Report of Proceedings (Feb. 2, 1998) at 1890-91.


 Report of Proceedings (Jan. 27, 1998) at 1507-08.


 Id.


 Id. at 1508-09.


 Id. at 1525.


 Id. at 1512.


 Id. at 1508.


 Id. at 1526.


 Id. at 1532-33.


 On January 30, 1997, Mr. Burks gave a recorded statement to Detective William Webb of the Tacoma Police Department relating the conversation he had with Codefendant Wilson the morning of January 25, 1997. Prior to making that statement, Mr. Burks had a telephone conversation with Detective Tom Davidson, at which time he denied any knowledge of the event. He admits he did not tell Detective Davidson the truth, but testified his statement to Detective Webb was true. Id. at 1509-11; see Report of Proceedings (Jan. 29, 1998) at 1710-11; see also Report of Proceedings (Feb. 3, 1998) at 1913-14. Mr. Burks also testified he was intoxicated the night of the event and was afraid of Appellant. Report of Proceedings (Jan. 27, 1998) at 1516, 1520.


 Report of Proceedings (Jan. 22, 1998) at 1260-61.


 Id. at 1260.


 Id. at 1261.


 Id.


 Report of Proceedings (Feb. 3, 1998) at 1992.


 Report of Proceedings (Jan 22, 1998), at 1261.


 Id. at 1261-62.


 Id. at 1262.


 Id.


 Id. at 1262-63.


 Id. at 1263.


 Id. at 1263-64.


 Report of Proceedings (Jan. 23, 1998) at 1311.


 Report of Proceedings (Peb 10, 1998) at 2377.


 Report of Proceedings (Jan 23, 1998) at 1312.


 Id. at 1313.


 Report of Proceedings (Jan 22, 1998) at 1264-65.


 Id. at 1268-69.


 See Report of Proceedings (Jan. 23, 1998) at 1309.


 Id. at 1313-14.


 Id. at 1313-19.


 Id.


 Id. at 1319.


 Id. at 1309-14.


 Report of Proceedings (Jan 22, 1998) at 1272-73.


 Report of Proceedings (Jan 27,1998) at 1438; see Report of Proceedings (Feb. 3, 1998) at 1927.


 Report of Proceedings (Feb. 3, 1998) at 1927-28.


 Report of Proceedings (Jan. 27, 1998) at 1335, 1437. (Comet Cleanser, a powdery scrubbing agent, is commonly known to destroy latent fingerprints).


 Id. at 1494-95.


 Id. at 1454; Report of Proceedings (Jan. 22, 1998) at 1335.


 Id. at 1476.


 See id. at 1440.


 Report of Proceedings (Jan. 23,1998) at 1339-40; Report of Proceedings (Feb. 3, 1998) at 1943-44; Report of Proceedings (Feb 4, 1998) at 2073.


 Report of Proceedings (Jan. 23, 1998) at 1337-39.


 Id. at 1337.


 Report of Proceedings (Jan. 27, 1998) at 1473-74.



 Id.



 Id. at 1475.


 Report of Proceedings (Jan. 23,1998) at 1328-29.


 Report of Proceedings (Feb. 4, 1998) at 2045-50.


 Id. at 2051-52.


 Id. at 2067.


 Id. at 2057, 2061-63.


 Id. at 2063-64.


 Id.


 Id. at 2057-64.


 Id. at 2060.


 Id. at 2054.


 Id. at 2055.


 Id. at 2069.


 Id. at 2069-71.


 Id. at 2074.


 Id. at 2072-73.


 Report of Proceedings (Jan 27, 1998) at 1537-40.


 See Report of Proceedings (Jan 29, 1998) at 1748-49.


 Report of Proceedings (Jan. 27, 1998) at 1546.


 Id. at 1547.


 Id. at 1553.


 See id. at 1474 (State’s Ex. No. 93).


 Report of Proceedings (Feb. 4, 1998) at 2065.


 Report of Proceedings (Jan. 29, 1998) at 1716, 1737-39 (“flat oval shape .. . flat ribbon shape . .. tightly curled. ...”).


 Id. at 1739.


 Report of Trial Ct. Judge (Mar. 10, 1998) at 2; see Clerk’s Papers at 552.


 Report of Proceedings (Jan. 29, 1998) at 1749-52.


 Id. at 1730.


 Id. at 1759-63.


 Id. at 1767-68.


 See id.


 Report of Proceedings (Jan. 29, 1998) at 1664.


 Id. at 1673.


 Id. at 1676-77.


 Id. at 1687-89.


 Report of Proceedings (Feb. 4, 1998) at 2111-12.


 Id. at 2144.


 Id. at 2149-51. Ms. Couch was Asian-American of Japanese descent.


 Report of Proceedings (Feb. 3, 1998) at 1956-57.


 Id. at 1955-56.


 Id. at 1969-71; see Report of Proceedings (Jan. 27, 1998) at 1558-59.


 See Report of Proceedings (Jan. 27, 1998) at 1559.


 Report of Proceedings (Feb. 2, 1998) at 1876.


 Id. at 1875.


 Id. at 1876, 1880.


 Id.


 Id. at 1876-78.


 Report of Proceedings (Feb. 3, 1998) at 1964.


 Id. at 1964-69.


 Id. at 2033.


 Id. at 2034.


 Report of Proceedings (Feb. 2, 1998) at 1837-39.


 Id. at 1839.


 Id. at 1847.


 Id. at 1896.


 Id.


 Id. at 1897.


 Id. at 1839.


 Id. at 1839-40.


 Id. at 1790-91.


 Id. at 1883.


 Id. at 1884.


 Id. at 1802.


 Id. at 1789-90, 1898.


 Id. at 1790.


 Id. at 1857-59.


 Id. at 1798-1800.


 Id. at 1867.


 Report of Proceedings (Feb. 3, 1998) at 1981.


 Report of Proceedings (Feb. 2, 1998) at 1869.


 Id. at 1868.


 Id. at 1870.


 Id. at 1871.


 Id.



 Id.



 Appellant was arrested on January 28, 1997 on an unrelated warrant. See Report of Proceedings (Jan. 22, 1998) at 1155-58. He was arrested on the charge in this case on January 30, 1997.


 Report of Proceedings (Feb. 3, 1998) at 1998-99.


 Id. at 1999.


 Id. at 2000.


 Id.


 Clerk’s Papers at 1-2.


 Id.


 Id. at 160-61.


 Id. at 1-2.


 Id. at 13.


 In a pretrial motion before Judge Sebring, Appellant moved to exclude the statements by Codefendant Wilson to Keith D. Burks concerning the role Appellant played in the killing of Ms. Couch. Appellant argued admission of the statements would violate his Sixth Amendment right to confrontation. The trial court denied the motion and ruled the statements were excited utterances under Evidence Rule (ER) 803(a)(2) that did not offend the confrontation clause. (Clerk’s Paper’s at 350-52).


 Report of Proceedings (Nov. 12, 1997) at 2-5.


 Report of Proceedings (Nov. 12,1997) at 7. CrR 6.11(a) provides: “Disability of Judge During Jury Trial. If, before the judge submits the case to the jury, he is unable to continue with the trial, any other judge assigned to or regularly sitting in the court, upon familiarizing himself with the record of the trial, may proceed with the trial. Upon defendant’s objection to the replacement, a mistrial shall be granted.”


 Report of Proceedings (Feb. 6, 1998) at 2306-07; see RCW 10.95.020(ll)(a), (b), or (c).


 Report of Proceedings (Feb. 6, 1998) at 2307.


 Appellant claimed inconsistent verdicts because the jury on Verdict Form A found him “guilty” of murder in the first degree, and on the interrogatory found him “guilty” of both aggravated premeditated murder and felony murder, in addition to finding, on the Special Verdict Aggravating Circumstances Form, that there were three aggravating circumstances. Report of Proceedings (Feb. 9,1998) at 2318-23.


 rpjjg trial court relied upon State v. Howland, 66 Wn. App. 586, 832 P.2d 1339 (1992), review denied, 121 Wn.2d 1006, 848 P.2d 1263 (1993), reasoning that “the felony murder is merged in the aggravated murder, premeditated in the first degree!,] ... [a]nd as long as the court doesn’t sentence under the felony murder, the defendant is not prejudiced.” Report of Proceedings (Feb. 9, 1998) at 2322-23.


 Report of Proceedings (Feb. 12, 1998) at 2553-54.


 Report of Trial Ct. Judge (Mar. 10, 1998) at 13.


 Turner v. Murray, 476 U.S. 28, 36 n.9, 106 S. Ct. 1683, 90 L. Ed. 2d 27 (1986).


 Washington Constitution, article I, sections 3 and 22.


 State v. Parnell, 77 Wn.2d 503, 507, 463 P.2d 134 (1969).


 Parnell, 11 Wn.2d at 507 (quoting Irvin v. Dowd, 366 U.S. 717, 722, 81 S. Ct. 1639, 1642, 6 L. Ed. 2d 751 (1961)).


 Id. at 508.


 Formal proceeding at beginning of a jury trial in which counsel and the court ask questions of prospective jurors testing their qualifications to serve. See Black’s Law Dictionary 1569 (7th ed. 1999).


 Morgan v. Illinois, 504 U.S. 719, 729, 112 S. Ct. 2222, 119 L. Ed. 2d 492 (1992); see United States v. Sarkisian, 197 F.3d 966 (9th Cir. 1999); see State v. Laureano, 101 Wn.2d 745, 758, 682 P.2d 889 (1984) (citing State v. Robinson, 75 Wn.2d 230, 231-32, 450 P.2d 180 (1969)).


 Ristaino v. Ross, 424 U.S. 589, 594-95, 96 S. Ct. 1017, 47 L. Ed. 2d 258 (1976), (quoting Connors v. United States, 158 U.S. 408, 413, 15 S. Ct. 951, 39 L. Ed. 1033 (1895)).


 Rosales-Lopez v. United States, 451 U.S. 182, 188, 101 S. Ct. 1629, 68 L. Ed. 2d 22 (1981).


 id.


 See United States v. Jones, 722 F.2d 528, 529 (9th Cir. 1983).


 United States v. Robinson, 475 F.2d 376, 380 (D.C. Cir. 1973); Haslam v. United States, 431 F.2d 362 (9th Cir. 1970), adhered to on reh’g, 437 F.2d 955, cert. denied, 402 U.S. 976 (1971).


 Report of Trial Ct. Judge (Mar. 10, 1998) at 2; see Juror Questionnaire (Appellant and Codefendant George Anthony Wilson are African-American.); Clerk’s Papers at 552.


 Report of Trial Ct. Judge (Mar. 10, 1998) at 8.


 Formal act by the court on its own without a motion or request by any party to the proceeding. See Black’s Law Dictionary, 1437 (7th ed. 1999).


 Report of Trial Ct. Judge (Mar. 10, 1998) at 12. The trial judge did not instruct the jury on exclusion of race or ethnic origin at trial.


 Laureano, 101 Wn.2d at 758 (quoting State v. Tharp, 42 Wn.2d 494, 499, 256 P.2d 482 (1953)).


 See Report of Proceedings at 71, 133, 176, 224, 273, 292, 711, 908, 915, 940, 967, 1001 and 1073-74, respectively.


 See Appellant’s Reply Br. at 1 (“Appellant agrees with [Respondent that primary responsibility for conducting voir dire under Washington practice lay with [Appellant’s] trial counsel.”).


 There is nothing in the record to indicate that defense counsel was not satisfied with the jury panel as constituted.


 The subject of race was mentioned 13 times during voir dire to jurors: number 1, 6, 8,16,18, 20, 61, 87, 89, 90, 92, 94 and 96. See Report of Proceedings at 71, 133,176, 224, 273, 292, 711, 908, 915, 940, 967,1001 and 1073-74 . The 15 jurors selected included jurors number 5, 6, 9,15,16,18, 20, 28, 36, 54, 61, 66, 76, 77 and 82.


 Turner, 476 U.S. at 36 n.8.


 Rosales-Lopez, 451 U.S. at 190.


 McCleskey v. Kemp, 481 U.S. 279, 311, 107 S. Ct. 1756, 95 L. Ed. 2d 262 (1987) (quoting Peters v. Kiff, 407 U.S. 493, 503, 92 S. Ct. 2163, 33 L. Ed. 2d 83 (1972)).


 McCleskey, 481 U.S. at 311 (“The capital sentencing decision requires the individual jurors to focus their collective judgment on the unique characteristics of a particular criminal defendant.”).


 Id. at 312 (alteration in original) (quoting Kenneth Culp Davis, Discretionary Justice 170 (1973)).


 Turner, 476 U.S. at 36 n.8.


 Mu’min v. Virginia, 500 U.S. 415, 422, 111 S. Ct. 1899, 114 L. Ed. 2d 493 (1991) (affirming the capital murder conviction of a defendant, holding that his Sixth and Fourteenth Amendment rights under the United States Constitution were not violated when a trial judge properly exercised his broad discretion in refusing to question the venire about specific contents of news reports to which they had been exposed).


 See Mu’min, 500 U.S. at 422-23 (citing Connors v. United States, 158 U.S. 408, 413, 15 S. Ct. 951, 39 L. Ed. 1033 (1895); Aldridge v. United States, 283 U.S. 308, 51 S. Ct. 470, 75 L. Ed. 1054, 73 A.L.R. 1203 (1931); and Rosales-Lopez, 451 U.S. at 189).


 See id. at 422 (citing Ham v. South Carolina, 409 U.S. 524, 93 S. Ct. 848, 35 L. Ed. 2d 46 (1973); Ristaino, 424 U.S. 589, and Turner, 476 U.S. 28).



 Id.



 Id. at 422 (quoting Connors, 158 U.S. 408, 413, 15 S. Ct. 951, 39 L. Ed. 1033 (1895).


 Id. at 422-23 (quoting Aldridge, 283 U.S. 308, 311, 51 S. Ct. 470, 75 L. Ed. 1054, 73 A.L.R. 1203 (1931).


 See Rosales-Lopez, 451 U.S. 182, 184-94, 101 S. Ct. 1629, 68 L. Ed. 2d 22 (1981).


 See Ham, 409 U.S. 524, 525-29, 93 S. Ct. 848, 35 L. Ed. 2d 46 (1973).


 Ristaino, 424 U.S. 589, 597, 96 S. Ct. 1017, 47 L. Ed. 2d 258 (1976).


 Id. at 595 (footnote omitted).


 Turner, 476 U.S. 28, 36-37, 106 S. Ct. 1683, 90 L. Ed. 27 (1986).


 Id. at 33 (quoting Turner v. Bass, 753 F.2d 342, 345-46 (4th Cir. 1985)).


 Id. at 37-38.


 Ristaino, 424 U.S. at 596 n.8.


 Aldridge, 283 U.S. at 310-11.


 424 U.S. 589.


 Rosales-Lopez, 451 U.S. at 189-90 (quoting Ristaino, 424 U.S. at 597).


 Rosales-Lopez, 451 U.S. at 187-88.


 Id. at 190.


 Id. at 192.


 Id. at 190.


 Turner, 476 U.S. at 35 (The Supreme Court observed that in such cases “[bjecause of the range of discretion entrusted to a jury in a capital sentencing hearing, there is a unique opportunity for racial prejudice to operate but remain undetected.”). Id. at 38 n.12. (“[T]he decisions that sentencing jurors must make involve far more subjective judgments than when they are deciding guilt or innocence.”).


 McCleskey, 481 U.S. at 310 (citing Turner, 476 U.S. at 36 n.9).


 The Washington statute, RCW 10.95.070, like the Virginia statutes, Va. Code *833Ann. § 19.2-264.2 and § 19.2-264.4(B), gives jurors a wide range of discretion in evaluating a defendant’s future dangerousness, in addition to considering other circumstances.


 Turner, 476 U.S. at 36-37.


 Id. at 37 n.10.


 Id.


 Id. at 37.


 Morgan, 504 U.S. at 729.


 See Br. of Appellant at 47-48.


 Id. at 48. Appellant does not argue the Gunwall factors. See State v. Gunwall, 106 Wn.2d 54, 61-62, 720 P.2d 808, 76 A.L.R. 4th 517 (1986).


 State v. Brown, 132 Wn.2d 529, 594, 940 P.2d 546 (1997); see State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R.4th 517 (1986).


 See Br. of Appellant at 46-47.


 Appellant cites State v. Bartholomew, 101 Wn.2d 631, 640, 683 P.2d 1079 (1984), for the proposition that the Washington Constitution is not limited to the United States Supreme Court’s interpretation of the Sixth and Fourteenth Amendments of the United States Constitution.


 The trial judge indicated in his report that the race or ethnic origin of the Appellant, victim or any witness was not an apparent factor at trial. Report of Trial Ct. Judge (Mar. 10, 1998) at 10.


 In the trial court’s initial statements, it recited the “Death Penalty Opening Jury Instruction” to the venire which informed them that the purpose of voir dire examination was to select an “impartial jury,” which would decide the case solely *836“upon the law and the facts;” one that is “unbiased and without preconceived ideas which might affect the case.” Report of Proceedings (Jan. 5, 1998) at 22-23.


 The African-American race of Appellant and his codefendant were disclosed in the jury questionnaire. The Japanese-American race of the victim, Ms. Yoshiko Couch, was not.


 The document entitled “To Prospective Jurors” did not mention the race of either Appellant, his codefendant or Ms. Couch.


 Report of Proceedings (Jan. 21, 1998) at 1117, 1137-40.


 The other issues prospective jurors were questioned about during voir dire included their views on such subjects as potentially gruesome photographs, publicity in the local newspaper, accomplice liability and DNA evidence.


 Report of Proceedings (Jan. 21, 1998) at 1129, 1142-43. A peremptory challenge is an objection for which no reason need be given and upon which the court will exclude the juror. See RCW 4.44.140.


 See Report of Proceedings (Jan. 21, 1998) at 1112-13. (Trial court advised that each side had 16 peremptory challenges.) Appellant exercised 14 peremptory challenges. The State exercised eleven. Clerk’s Papers at 1023-24.


 State v. Elmore, 139 Wn.2d 250, 277-78, 985 P.2d 289 (1999) (defendant must use all his peremptory challenges or he cannot show prejudice based on the selection and retention of a particular juror and is barred from any corresponding claim of error) (citing State v. Tharp, 42 Wn.2d 494, 500, 256 P.2d 482 (1953)), cert. denied, 121 S. Ct. 98 (2000); State v. Collins, 50 Wn.2d 740, 744, 314 P.2d 660 (1957) (prosecuting attorney’s voir dire of panel did not prejudice the defendant, where the defendant accepted the panel while not exercising four peremptory challenges); State v. Gentry, 125 Wn.2d 570, 616, 888 P.2d 1105 (1995) (defendant’s constitutional right to a fair trial by an impartial jury was not violated where the defendant participated in voir dire and accepted the jury panel)).


 In this case, no persons of Appellant’s or the victim’s race or ethnic origin were on the jury. See Report of Trial Ct. Judge (Mar. 10, 1998) at 10-11.


 See State v. Green, 70 Wn.2d 955, 961-62, 425 P.2d 913 (1967); see Report of Trial Ct. Judge (Mar. 10,1998) at 10 (Trial judge indicated that under 10 percent of the population of Pierce County is the same ethnic origin as the defendant.).


 See Death Penalty Opening Jury Instruction, Clerk’s Papers at 22-23.


 Turner, 476 U.S. at 33-34.


 Id. at 35 n.7.


 Ristaino, 424 U.S. at 594.


 Turner, 476 U.S. at 37.


 ER 803(a)(2) is identical to the federal rule, Fed. R. Evid. 803(2).


 See Br. of Appellant at 55.


 See Br. of Appellant at 57. While Appellant does not suggest the Washington Constitution provides greater protection than the United States Constitution concerning this assignment of error, he does claim it was “prosecutorial misconduct” for' the prosecuting attorneys to offer the testimony of Mr. Burks, only to later “impeach the ‘excited utterance’ through the testimony of Asil Hubley.” See id. at 52-57; Appellant’s Reply Br. at 5-6. Appellant suggests the testimony of Mr. Burks and Mr. Hubley are impermissibly linked; Mr. Hubley’s testimony allegedly contradicts Codefendant Wilson’s statements to Mr. Burks; and suggests Mr. Wilson’s statements were fabricated.


 State v. Pirtle, 127 Wn.2d 628, 672, 904 P.2d 245 (1995).


 See State v. Palomo, 113 Wn.2d 789,798,783 P.2d 575 (1989) (quoting Dutton v. Evans, 400 U.S. 74, 88, 91 S. Ct. 210, 27 L. Ed. 2d 213 (1970)).


 See Second Corrected Br. of Resp’t at 54-57; see also Clerk’s Papers at 350-52 (pretrial order admitting Defendant Wilson’s statements as excited utterances by Judge Sebring in open court on June 24, 1997).


 See Second Corrected Br. of Resp’t at 61-75.


 Lilly v. Virginia, 527 U.S. 116, 123-24, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999) (citing Pointer v. Texas, 380 U.S. 400, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965) (Sixth Amendment applies to the states)).


 State v. Strauss, 119 Wn.2d 401, 417, 832 P.2d 78 (1992).


 127 Wn.2d 749, 903 P.2d 459 (1995).


 Brown, 127 Wn.2d at 757-59.


 Codefendant Wilson spoke to Mr. Hubley two days after his conversation with Mr. Burks. Clerk’s Papers at 670.


 Report of Proceedings (Jan. 27, 1998) at 1532.


 Report of Proceedings (Peb. 2, 1998) at 1870-71.


 See ER 801(c); ER 802.


 ER 801(d)(1) (Prior Statement by Witness) and (2) (Admission by Party-Opponent).


 ER 802.


 Ahearsay statement within the excited utterance exception may be admitted without showing the declarant is unavailable as a witness. See White v. Illinois, 502 U.S. 346, 356-57, 112 S. Ct. 736, 116 L. Ed. 2d 848 (1992); Palomo, 113 Wn.2d at 798.


 Palomo, 113 Wn.2d at 796-98.


 State v. Chapin, 118 Wn.2d 681, 686, 826 P.2d 194 (1992).


 Report of Proceedings (Jan. 27, 1998) at 1508-09.


 Chapin, 118 Wn.2d at 688.


 Id.


 Id.


 See id.; see also State v. Hardy, 133 Wn.2d 701, 714, 946 P.2d 1175 (1997).


 Report of Proceedings (Jan. 27, 1998) at 1526.


 Id. at 1507-08.


 527 U.S. 116, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999).


 See Br. of Appellant at 49-52.


 Lilly, 527 U.S. at 123-24 (quoting Maryland v. Craig, 497 U.S. 836, 845, 110 S. Ct. 3157, 111 L. Ed. 2d 666 (1990)).


 Id. at 124 (citing California v. Green, 399 U.S. 149, 158, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970)).


 Idaho v. Wright, 497 U.S. 805, 813, 110 S. Ct. 3139, 111 L. Ed. 2d 638 (1990).


 Craig, 497 U.S. at 849-50 (quoting Ohio v. Roberts, 448 U.S. 56, 63, 100 S. Ct. 2531, 65 L. Ed. 2d 597(1980)).


 448 U.S. 56, 66, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980).


 Roberts, 448 U.S. at 66; see Lilly, 527 U.S. at 124-25.


 White, 502 U.S. at 357.


 Id. at 356 n.8.


 See, e.g., White, 502 U.S. 346; United States v. Inadi, 475 U.S. 387, 395, 106 S. Ct. 1121, 1126, 89 L. Ed. 2d 390 (1986).


 527 U.S. 116.


 Lilly, 527 U.S. at 121-22.


 Id. at 134; see Lee v. Illinois, 476 U.S. 530, 541, 106 S. Ct. 2056, 90 L. Ed. 2d 514 (1986) (A codefendant’s confession obtained by police interrogation was “presumptively unreliable” because it did not bear a sufficient indicia of reliability, based upon a determination that “arrest statements of a codefendant have traditionally been viewed with special suspicion.” The Court explained, referring to its holding in Douglas v. Alabama, 380 U.S. 415, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965), that “when one person accuses another of a crime under circumstances in which the declarant stands to gain by inculpating another, the accusation is presumptively suspect and must be subjected to the scrutiny of cross-examination.”); see State v. Rice, 120 Wn.2d 549, 567, 844 P.2d 416 (1993) (A coconspirator’s hearsay statement which inculpates a coconspirator made during interrogation in police custody is unreliable for Confrontation Clause purposes.)


 400 U.S. 74, 91 S. Ct. 210, 27 L. Ed. 2d 213 (1970).


 Lilly, 527 U.S. at 132 n.2.


 Id. (citation omitted) (emphasis added) (citing Dutton, 400 U.S. at 86-89) (The Supreme Court concluded where 20 witnesses, including an eyewitness to the murder, testified for the State, defense counsel had ample opportunity to cross-examine them, including the State’s witness who testified that defendant’s coconspirator stated, while both were incarcerated in prison, that if it had not been for defendant “we wouldn’t be in this now,” on the issue of whether the coconspirator had actually made the statement, was “spontaneous, and ... was against [coconspirator’s] penal interest to make it.” The Court found sufficient indicia of reliability that warranted admission of the coconspirator’s hearsay statement as testified to by the witness, and defendant’s rights under the Confrontation Clause were not violated. Dutton, 400 U.S. at 77-89).


 Lilly, 527 U.S. at 126 (citing White, 502 U.S. at 355-56).


 State v. Whelchel, 115 Wn.2d 708, 715, 801 P.2d 948 (1990) (trial court committed harmless error in admitting tape-recorded hearsay statement of nontestifying codefendants against the defendant at trial under the statements against penal interest hearsay exception).


 Whelchel, 115 Wn.2d at 715. (Adequate indicia of reliability under Roberts is *849“presumed” if the statement falls within a firmly rooted hearsay exception, “[oltherwise, the evidence must be excluded absent a showing of trustworthiness.”). This Court has articulated nine factors in determining the trustworthiness of hearsay statements: (1) whether the declarant had apparent motive to lie; (2) whether the general character of the declarant suggests trustworthiness, (3) whether more than one person heard the statement, (4) whether the statement was made spontaneously, (5) whether the timing of the statement and the relationship between the declarant and witness suggest trustworthiness, (6) whether the statement contained expressed assertions of past fact, (7) whether cross-examination could not help to show the declarant’s lack of knowledge, (8) whether the possibility of the declarant’s recollection being faulty is remote, and (9) whether the circumstances surrounding the statements give no reason to suppose that the declarant misrepresented the defendant’s involvement. Id. at 722-25; see State v. Anderson, 107 Wn.2d 745, 733 P.2d 517 (1987) (Hearsay statements made by a nontestifying codefendant and introduced by the State against the defendant as a declaration against penal interest exception to the hearsay rule under ER 804(b)(3) do not violate the defendant’s rights under the Confrontation Clause because there is a sufficient indicia of reliability guaranteeing the trustworthiness of the statements.).


 Br. of Appellant at 78; Report of Proceedings (Jan. 27, 1998) at 1527.


 Br. of Appellant at 78.


 Second Corrected Br. of Resp’t 78-79.


 State v. Powell, 126 Wn.2d 244, 256, 893 P.2d 615 (1995).


 State v. Latham, 35 Wn. App. 862, 866-67, 670 P.2d 689 (1983), review denied, 100 Wn.2d 1035 (1984).


 Under RAP 2.5(a), claims of error raised for the first time on appeal will be considered if the claimed error concerns (1) lack of trial court jurisdiction, (2) failure to establish facts upon which relief can be granted, and (3) manifest error affecting a constitutional right. An objection to the admissibility of evidence must be made to the trial court in order to preserve a claim of error on appeal. ER 103(a).


 Br. of Appellant at 49.


 Id. at 53.


 Report of Proceedings (Feb. 2, 1998) at 1870-71.


 id.


 Report of Proceedings (Jan. 22,1998) at 1231-32; see Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968).


 Report of Proceedings (Jan. 26, 1998) at 1368.


 Id. at 1370.


 Id. at 1421.


 Id.


 Br. of Appellant at 74.


 See id. at 75-76; Report of Proceedings (Jan. 22, 1998) at 1193-96.


 See Br. of Appellant at 76-78.


 Second Corrected Br. of Resp’t at 75-76.


 State v. Finch, 137 Wn.2d 792, 812, 975 P.2d 967 (1999) (citing State v. Lord, 117 Wn.2d 829, 870, 822 P.2d 177 (1991)).


 Elmore, 139 Wn.2d at 284-85 (citing State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971)).


 Id. (citing State v. Blight, 89 Wn.2d 38, 41, 569 P.2d 1129 (1977)).


 Finch, 137 Wn.2d at 812 (citing Lord, 117 Wn.2d at 871).


 Report of Proceedings (Jan. 22,1998) at 1190-91; Report of Proceedings (Jan. 23, 1998) at 1328-29.


 Report of Proceedings (Jan. 22, 1998) at 1196-97.


 According to Appellant, the statistics revealed there were “29,199 Hispanics and 8,826 Asians in Pierce County.” He argues such information was relevant to *854show how many Japanese/Asian people in Pierce County were potential donors of the blood found on Appellant’s shoe. Br. of Appellant at 84.


 Id. at 85. The Internet is a worldwide electronic communication and information network accessible principally through use of computers. Data may be printed in hard copy. ER 902(e) defines “official publications” as “[b]ooks, pamphlets, or other publications purporting to be issued by public authority” which are admissible as self-authenticating documents.


 Second Corrected Br. of Resp’t at 81.


 State v. Rivers, 129 Wn.2d 697, 709, 921 P.2d 495 (1996).


 RCW 5.44.040.


 Br. of Appellant at 60-61. Appellant also urges this Court to abandon the *855well-settled Wainwright v. Witt, 469 U.S. 412, 105 S. Ct. 844, 83 L. Ed. 2d 841 (1985), and Adams v. Texas, 448 U.S. 38, 100 S. Ct. 2521, 65 L. Ed. 2d 581 (1980), standards of review in death qualifying jurors, in favor of the Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968), standard. Yet, Appellant provides no persuasive authority to do so in this case. See State v. Gentry, 125 Wn.2d 570, 635, 888 P.2d 1105 (1995) (citing In re Personal Restraint of Lord, 123 Wn.2d 296, 868 P.2d 835 (1994); State v. Rupe, 108 Wn.2d 734, 743 P.2d 210 (1987); State v. Mak, 105 Wn.2d 692, 718 P.2d 407 (1986)).


 Second Corrected Br. of Resp’t at 48.


 State v. Brett, 126 Wn.2d 136, 157, 892 P.2d 29 (1995) (citing State v. Rupe, 108 Wn.2d at 748).


 Elmore, 139 Wn.2d at 278-79.


 Id. at 279 (citing Brett, 126 Wn.2d at 157); In re Personal Restraint Petition of Lord, 123 Wn.2d 296, 307-08, 868 P.2d 835 (1994) (citing Wainwright v. Witt, 469 U.S. 412, 424, 105 S. Ct. 844, 852, 83 L. Ed. 2d 841 (1985) (quoting Adams v. Texas, 448 U.S. 38, 45, 100 S. Ct. 2521, 2526, 65 L. Ed. 2d 581 (1980)).


 Gentry, 125 Wn.2d at 634 (citing Wainwright, 469 U.S. at 425-26).


 Id.


 Lord, 123 Wn.2d at 309 (Some alterations in original).


 Report of Proceedings (Jan. 7, 1998) at 127, 131.


 Id. at 146-47.
Defense counsel asked juror number 6 the following questions and the responses were given:
Defense Counsel: Just like in the trial, the defense doesn’t have to put on *858any mitigating factors. .. . Does the fact that. .. you may hear no evidence on Mr. Davis’ behalf,... leave you to think you probably would vote for the death penalty?
Juror number 6: If... the only evidence... presented to me was by the prosecutors, then if they offered and no rebuttal... I wouldn’t be left with any other choice.
Defense Counsel: And again, I don’t want to put words in your mouth, but if there were no mitigating factors present, then you feel like you would have to vote for the death penalty?
Juror number 6: Yes.
Defense Counsel: And please don’t let me put words in your mouth if I misstated that. You feel you would have to vote for it then?
Juror number 6: Yes, I would.


 Id. at 146-53. Defense counsel objected to juror number 6 for cause. The Court said her questions were confusing and suggested she rephrase them. Defense counsel asked juror number 6: “Even if the defense puts on no evidence, you’re still going to make [the State] prove beyond a reasonable doubt that there isn’t any reason to impose life without parole?” He answered “That’s correct.”


 Br. of Appellant at 60-63.


 Second Corrected Br. of Resp’t at 49.


 Gentry, 125 Wn.2d at 634 (citing State v. Mak, 105 Wn.2d 692, 707, 718 P.2d 407, cert. denied, 479 U.S. 995, 107 S. Ct. 599, 93 L. Ed. 2d 599 (1986); Wainwright v. Witt, 469 U.S. at 424; Adams v. Texas, 448 U.S. 38; Witherspoon v. Illinois, 391 U.S. 510).


 Brett, 126 Wn.2d at 157.


 Elmore, 139 Wn.2d at 278-79.


 Report of Proceedings (Jan. 13, 1998) at 546-47 (The Prosecutor asked: “if you have a choice of life without parole, could you under any circumstances, given that other choice, vote for the death penalty?” Juror number 50 replied: “No, I don’t think I could vote for the death penalty if there was a chance that there would be life without parole.”).


 Report of Proceedings (Jan. 12, 1998) at 487-88.
The Court: Let me make sure that I am understanding you. You have indicated that you would want to be 100 percent certain of the person’s guilt [before voting for the death penalty]?
Juror number 38: Right.
The Court: The law requires proof beyond a reasonable doubt. Not proof to a 100 percent certainty. Would you require proof to a 100 percent certainty before you would vote for death?
Juror number 38: Right.


 Br. of Appellant at 79.


 Id. at 81-83.


 Second Corrected Br. of Resp’t at 83-87.


 Id. at 88-89.


 Powell v. Alabama, 287 U.S. 45, 53 S. Ct. 55, 77 L. Ed. 158, 84 A.L.R. 527 (1932); Wash. Const. art. I, § 22.


 Wood v. Georgia, 450 U.S. 261, 271, 101 S. Ct. 1097, 1103, 67 L. Ed. 2d 220 (1981).


 Cuyler v. Sullivan, 446 U.S. 335, 346-49, 100 S. Ct. 1708, 1717, 64 L. Ed. 2d 333 (1980) (In Sullivan, three codefendants were represented by the same two lawyers who were paid partially by funds raised by friends of the three defendants; no part of the balance of their fee was paid by Defendant Sullivan or his family. Defendant Sullivan’s trial preceded his codefendants’ individual trials. He was convicted while his codefendants were acquitted.).


 Cuyler, 446 U.S. at 350.


 See id. at 348-49 (emphasis added).


 Id. at 346-47.


 Id. The Supreme Court clarified that trial courts necessarily rely upon defense counsel’s professional and ethical duty to avoid conflicting representations that exist or will develop during the trial.


 Prior to Mr. Johnson’s testimony, the parties discussed the admissibility of his criminal history. The parties agreed his misdemeanor convictions would not be admitted, with the exception of an obstruction conviction. Appellant Davis’ counsel wanted to review the police report regarding that conviction before agreeing to its inadmissibility. Report of Proceedings (Jan 28, 1998) at 1589-91.


 id.


 435 U.S. 475, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978).


 100 Wn.2d 669, 675 P.2d 209 (1983).


 Holloway, 435 U.S. at 484.


 Id. at 477-80.


 Id. at 479.


 Cuyler, 446 U.S. at 346-47.


 In re Richardson, 100 Wn.2d at 671-72.


 Id.


 Wood v. Georgia, 450 U.S. 261, 272, 101 S. Ct. 1097, 67 L. Ed. 2d 220 (1981). (In Wood, three codefendants, while employed at the same adult theatre and bookstore, were convicted of distributing obscene materials. They were represented by the same lawyer who was retained and paid by their employer. At their probation revocation hearing, the Supreme Court observed “[t]he [trial] court must have known that it had imposed disproportionately large fines- — penalties that almost certainly were increased because of an assumption that the employer would pay the finest, and t]he court did know that petitioners” counsel had been provided by that employer and was pressing a constitutional attack rather than making the arguments for leniency that might well have resulted in substantial *864reductions in, or deferrals of, the fines.” Id. at 266-68, 272-73. The Supreme Court determined that based upon the record in the case, there was a clear “possibility of a conflict of interest... sufficiently apparent at the time of the revocation hearing to impose upon the court a duty to inquire further.” Id. at 272.)


 Richardson, 100 Wn.2d at 677.


 But see State v. White, 80 Wn. App. 406, 907 P.2d 310 (1995), review denied, 129 Wn.2d 1012, 917 P.2d 130 (1996).


 Strickland v. Washington, 466 U.S. 668, 692, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) (citing Cuyler, 446 U.S. at 348-50).


 Br. of Appellant at 80.


 See Strickland, 466 U.S. at 692 (Actual conflict requires defense counsel must have actually represented conflicting interests.).


 Report of Proceedings (Feb. 3, 1998) at 1995-97.


 Id. at 2004-05.


 Jury Instruction Number 13 read:
If you find defendant Cecil Davis guilty of Premeditated Murder in the First Degree as defined in Instruction 9, you must then determine whether the following aggravating circumstance exists:
The murder was committed in the course of, in furtherance of, or in immediate flight from a Robbery in the First or Second Degree, a Rape in the First or Second Degree, or a Burglary in the First or Second Degree.
The State has the burden of proving the existence of an aggravating circumstance beyond a reasonable doubt. In order for you to find that there is an aggravating circumstance in this case, you must unanimously agree that the aggravating circumstance has been proved beyond a reasonable doubt. You need not be unanimous as to any one of the crimes listed within the aggravating circumstances.
Clerk’s Papers at 859.


 State v. Jeffries, 110 Wn.2d 326, 752 P.2d 1338, cert. denied, 488 U.S. 948, 109 S. Ct. 379, 102 L. Ed. 2d 368 (1988).


 Br. of Appellant at 85-86 and 90-91. Report of Proceedings (Feb 5, 1998) at 2189.


 Id.


 Second Corrected Br. of Resp’t at 91.


 Appellant cites Crossen v. Skagit County, 100 Wn.2d 355, 360, 669 P.2d 1244 (1983), as authority for its position. In Crossen, this Court concluded jury instructions are sufficient if they “(1) permit each party to argue his theory of the case, (2) are not misleading, and (3) when read as a whole, properly inform the trier of fact of the applicable law.”


 RAP 2.5(a)(3); State v. McDonald, 138 Wn.2d 680, 981 P.2d 443 (1999).


 State v. WWJ Corp., 138 Wn.2d 595, 603, 980 P.2d 1257 (1999).


 State v. Deal, 128 Wn.2d 693, 698, 911 P.2d 996 (1996) (citing State v. Peterson, 73 Wn.2d 303, 306, 438 P.2d 183 (1968)).


 Report of Proceedings (Feb. 5, 1998) at 2188-89.


 State v. LeFaber, 128 Wn.2d 896, 913 P.2d 369 (1996).


 110 Wn.2d 326. This Court rejected defendant’s argument that RCW 10.95.020(9) should be deconstructed into its disjunctive parts.


 Id. at 339-40.


 117 Wn.2d 829, 878, 822 P.2d 177 (1991).


 Id. at 877.


 Id. at 879-80.


 Br. of Appellant at 93.


 Id.


 Brett, 126 Wn.2d at 162-66.


 Clerk’s Papers at 863-67 (Jury Instruction numbers 17, 18, and 19).


 Lord, 117 Wn.2d at 880-82.


 Report of Proceedings (Jan. 27, 1998) at 1502-03.


 Report of Proceedings (Jan. 22,1998) at 1261-62; Report of Proceedings (Jan. 27, 1998) at 1508-09.


 Report of Proceedings (Jan. 23, 1998) at 1317; Report of Proceedings (Jan. 27, 1998) at 1449-50; Report of Proceedings (Feb. 3, 1998) at 1974.


 Report of Proceedings (Feb. 4, 1998) at 2069-71.


 Appellant attacks the State’s evidence of sexual assault, claiming only that the testimony of Mr. Burks was not credible. (Br. of Appellant at 94.)


 Second Corrected Br. of Resp’t at 97-98.


 Jury Instruction Number 20 read:
To convict defendant Cecil Davis of the alternative crime of Felony Murder in the First Degree, each of the following elements of the crime must be proved beyond a reasonable doubt:
(1) That on or about the 25th day of January, 1997, Yoshiko Couch was killed;
(2) That defendant Cecil Davis was committing or attempting to commit Robbery in the First or Second Degree, Rape in the First or Second Degree, or Burglary in the First or Second Degree;
*870(3) That defendant Cecil Davis caused the death of Yoshiko Couch in the course of and in furtherance of such crime or in immediate flight from such crime;
(4) That Yoshiko Couch was not a participant in the crime; and
(5) That the acts occurred in the State of Washington.
If you find from the evidence that each of these elements has been proved beyond a reasonable doubt, then it will be your duty to return a verdict of guilty.
The crimes listed in Elements Number (2) are alternatives. You must unanimously agree that defendant Cecil Davis was committing or attempting to commit one of those crimes, but you need not be unanimous as to any particular one of those crimes.
Clerk’s Papers at 868.


 Clerk’s Paper at 878-79.


 Even assuming the trial court’s instruction was erroneous, it is well settled that error without prejudice is not grounds for reversal. See Thomas v. French, 99 Wn.2d 95, 104, 659 P.2d 1097 (1983); see also State v. White, 74 Wn.2d 386, 392, 444 P.2d 661 (1968).


 Appellant’s Reply Br. at 17.


 Second Corrected Br. of Resp’t at 101.


 Id. at 100 (citing Elmore, 139 Wn.2d 292, 985 P.2d at 314).


 Report of Proceedings (Feb. 12, 1998) at 2506-22, 2540-47.


 State v. Gentry, 125 Wn.2d 570, 640, 888 P.2d 1105 (1995) (quoting State v. Hoffman, 116 Wn.2d 51, 93, 804 P.2d 577 (1991)).


 Id.; see State v. Brown, 132 Wn.2d 529, 561, 940 P.2d 546 (1997).


 “We’re here to consider the death penalty, reserved only for the most heinous crime and the most awful criminals in our society. You consider the universe of criminal behavior and murder is a fairly small segment of it, first degree murder is smaller still, aggravated first degree murder is smaller yet, and among those aggravated murder cases the elected prosecutor has to decide which of those he would like to put before you, the question of the death penalty, assuming a conviction, and among that very small class of cases then of course the jury decides whether there are not sufficient grounds for leniency.” Report of Proceedings (Feb. 12, 1998) at 2506 (emphasis added).


 “Thousands of years ago, when we had a less ordered society, it was the law of retribution ... carried out by individuals . ... [b]ut. .. a ... society.. . was developed where we give up that right of vengeance and retribution ... to the State and it is channeled into a criminal justice system. Now, that doesn’t mean that retribution, vengeance is gone, it’s still part of the human condition, punishment, it should be there and it remains there, but we rely upon our instructions to carry it out. Now, if our courts of law, our institutions of justice, are unwilling to impose the ultimate penalty where appropriate, it sows the seeds of anarchy, it invites the lynch law. It is important that our instructions not violate the social contract between us.” Id. at 2516-17 (emphasis added); see State v. Lord, 117 Wn.2d at 904.


 See State v. Rice, 110 Wn.2d 577, 608-09, 757 P.2d 889 (1988), cert. denied, 491 U.S. 910, 109 S. Ct. 3200, 105 L. Ed. 2d 707 (1989) (Prosecuting attorneys may ask the jury to view the crime from the victim’s perspective.) (quoting People v. Haskett, 30 Cal. 3d 841, 863-64, 640 P.2d 776, 790, 180 Cal. Rptr. 640 (1982)) (The court in Haskett also referred to the death penalty as “the ultimate sanction” and concluded “the prosecution’s invitation to the jurors to project themselves into the role of the surviving victim” was not inflammatory.).


 “We submit that when a society is unwilling to overlook the abhorrent acts of someone like Mr. Davis, and recognize that the death penalty is the only appropriate response, that represents civilized society and we put the focus where it belongs, a failure to impose a death penalty in a case like this, in other words, it cheapens all of our lives.” Report of Proceedings (Feb. 12, 1998) at 2516-17. (Emphasis added.) See Rice, 110 Wn.2d at 608-09. The State may ask the jury to view the crime from the victim’s perspective if the prosecuting attorney’s argument is based upon facts surrounding the defendant’s criminal acts admitted into evidence during the guilt phase. See Brown, 132 Wn.2d at 565. A prosecuting attorney in a capital case has “wide latitude” in arguing the evidence supports imposition of the death penalty.


 Report of Proceedings (Feb. 12, 1998) at 2518-19; see State v. Finch, 137 Wn.2d 792, 841-42, 975 P.2d 967 (1999) (citing United States v. Lester, 749 F.2d 1288, 1301 (9th Cir. 1984)).


 See Finch, 137 Wn.2d at 841-42 (citing Lester, 749 F.2d at 1301).


 “There are certain murders where we must say no mercy is appropriate .... The defendant, he was merciless to Ms. Couch. You might consider showing him mercy in the same quality and degree and amount he showed her.” Report of Proceedings (Feb. 12, 1998) at 2515-16 (emphasis added).


 See Finch, 137 Wn.2d at 842 (quoting Lester, 749 F.2d at 1301). (“ ‘[A]ppeals for the jury to act as a conscience of the community are not impermissible, unless specifically designed to inflame the jury.’ ”)


 Report of Proceedings (Feb. 12 1998) at 2521.


 Id. at 2508.


 Id.; see Elmore, 139 Wn.2d at 292-93 (citing Brown, 132 Wn.2d at 561).


 RCW 10.95.130(2)(a), (b), (c), and (d).


 RCW 10.95.130(1).


 See Appellant’s Br. at 38, 45-46.


 Report of Proceedings (Feb. 12, 1998) at 2554.


 Elmore, 139 Wn.2d at 305.


 Report of Proceedings (Feb. 10,1998) at 2385; Report of Proceedings (Feb. 11, 1998) at 2440-46. Appellant’s mother, Ms. Cozetta Taylor, testified that his three children, ages 3,17 and 19, love him; see Report of Trial Ct. Judge (Mar. 10,1998) at 2.


 Report of Proceedings (Feb. 11, 1998) at 2437-38.


 Id. at 2439.


 Id. at 2440-42.


 See Id. at 2444-45.


 Id. at 2429. The parties stipulated that Appellant had one major infraction during his period of incarceration in the Department of Corrections. Id. at 2447.


 Report of Proceedings (Feb. 10, 1998) at 2390-93.


 Id. at 2394-95.


 Id. at 2396.


 Id. at 2419.


 Id. at 2398-2406. Appellant’s medical records revealed that, from a motor vehicle accident in 1982, he received multiple injuries to his body and his head which, according to Dr. Cripe, may have adversely affected his neurobehavioral functioning.


 Report of Proceedings (Feb. 11, 1998) at 2465-68.


 Id. at 2489, 2500-01.


 Id. at 2470-72.


 Id. at 2474-75.


 See Elmore, 139 Wn.2d at 305.


 Report of the Trial Ct. Judge (Mar. 10, 1998) at 13.


 Report of Proceedings (Feb. 10, 1998) at 2373.


 Id. at 2372.


 Id. at 2373-75.


 Id. at 2379-80.


 Id. at 2378.


 Id. at 2381.


 Id. 2368-69, 2381.


 Elmore, 139 Wn.2d at 305 (citing Brown, 132 Wn.2d at 553).


 Brown, 132 Wn.2d at 554 (citing Lord, 117 Wn.2d at 907).


 Elmore, 139 Wn.2d at 307-08 (citing Brown, 132 Wn.2d at 555); see also Gentry, 125 Wn.2d at 655.


 Elmore, 139 Wn.2d at 308 (citing Brown, 132 Wn.2d at 555).


 Compare Brown, 132 Wn.2d at 555 (citing Lord, 117 Wn.2d at 911) (suggesting a “family resemblances” approach) with State v. Benn, 120 Wn.2d 631, 680-93, 845 P.2d 289 (1993) (suggesting a statistically based approach).


 Elmore, 139 Wn.2d at 308 (citing Brown, 132 Wn.2d at 555).


 Id. citing Brown, 132 Wn.2d at 555-56.


 Brown, 132 Wn.2d at 555, citing Lord, 117 Wn.2d at 910.


 Elmore, 139 Wn.2d at 308 (quoting State v. Dodd, 120 Wn.2d 1, 26, 838 P.2d 86 (1992)); accord Lord, 117 Wn.2d at 910-11.


 Report of Proceedings (Jan. 27, 1998) at 1502-05.


 Report of Trial Ct. Judge, State v. Rupe, No. 81-1-00316-1 (Thurston County Super. Ct. June 7, 1983) (single gunshot wound to the head); Report of Trial Ct. Judge, State v. Benn, No. 88-1-01280-8 (Pierce County Super. Ct. June 12, 1990) (multiple gunshot wounds to the torso and head); Report of Trial Ct. Judge, State v. Hazen, No. 85-1-00322-5 (Clark County Super. Ct. Apr. 21, 1986) (multiple gunshot wounds with no prior struggle); Report of Trial Ct. Judge, State v. Harris, No. 84-1-01190-6 (Pierce County Super. Ct. Jan. 14, 1985) (multiple gunshot wounds; contract killing); Report of Trial Ct. Judge, State v. Jeffries, (Clallam County Super. Ct. Nov. 18, 1983) (multiple gunshot wounds); Report of Trial Ct. Judge, State v. Gentry, No. 88-1-00395-3 (Kitsap County Super. Ct. July 22, 1991) (victim chased, sexually assaulted and bludgeoned to death); Report of Trial Ct. Judge, State v. Lord, No. 86-1-00470-8 (Kitsap County Super. Ct. Aug. 18, 1987) (victim knocked unconscious, raped and beaten to death).


 State v. Stenson, 132 Wn.2d 668, 759, 940 P.2d 1239 (1997) (citing Gentry, 125 Wn.2d at 657).


 Clerk’s Papers at 883 (Special Verdict Aggravating Circumstances).


 ROW 10.95.030(2).


 Reports of Trial Judge, State v. Luvene, No. 97-1-00712-9 (Pierce County Super. Ct. July 10, 1987), Gentry, Benn, Harris (each finding death penalty not disproportionate based on a single aggravating factor); see also Reports of Trial Judge, Elmore, Jeffries, State v. Mak, No. 83-1-00504-0 (King County Super. Ct. Oct. 19,1983), Hazen (death penalty not disproportionate based on two aggravating factors).


 Report of Trial Ct. Judge (Mar. 10, 1998) at 3, lists an additional conviction of assault in the fourth degree (DV) in 1989 which is not included in the Report of Proceedings on Feb. 10, 1998 at 2382-84.


 The death penalty has been imposed in cases where the defendant had little or no criminal history. See Report of Trial Judge, State v. Rupe (no criminal history); Report of Trial Judge, State v. Mak (no criminal history); Report of Trial Judge, State v. Luvene (no violent history and nonviolent character); Report of *884Trial Judge, State v. Stenson, No. 93-1-00039-1 (Clallam County Super. Ct. Aug. 19, 1994) (no violent history); Report of trial Judge, State v. Bartholomew, No. 81-1-00579-1 (Pierce County Super. Ct. Dec. 21, 1981) (nonviolent theft, trespass and possession of stolen property); State v. Rice, No. 85-1-01004-0 (King County Super. Ct. Jul. 21,1986) (nonviolent lewd conduct and grand theft auto); Report of Trial Judge, State v. Benn (nonviolent thefts, grand larceny and numerous misdemeanors); Report of Trial Judge, State v. Harris (two prior criminal convictions).


 Brown, 132 Wn.2d at 559 (quoting State v. Pirtle, 127 Wn.2d 628, 688, 904 P.2d 245 (1995)).


 Id. (citing Pirtle, 127 Wn.2d at 688).


 See, e.g., State v. Lord, 117 Wn.2d 829, 906, 822 P.2d 177 (1991), cert. denied 506 U.S. 856 (1992) (jurors find despite drug and alcohol abuse and personality disorder defendant did not merit leniency); Brown, 132 Wn.2d at 553 (jurors find despite antisocial personality disorder defendant did not merit leniency, noting that the disorder explained, but did not excuse, his behavior); Rice, 110 Wn.2d at 592-96 (jurors find despite personality disorder and no evidence of organic disease or brain abnormalities defendant did not merit leniency); State v. Hazen, No. 85-1-00322-5 (Clark County Super. Ct. Apr. 21,1986) (jurors find despite organic brain disorder, child abuse and youth defendant did not merit leniency); Dodd, 120 Wn.2d at 11 (jurors find despite severe homosexual pedophilia defendant did not merit leniency); see also Brett (jurors find despite fetal alcohol syndrome and a difficult childhood defendant did not merit leniency); Pirtle, 127 Wn.2d 628 (jurors find despite diminished capacity, defendant did not merit leniency).


 See Appellant’s Br. at 38, 45-46.


 ROW 10.95.030(2)(a), (c).


 Report of Proceedings (Feb. 11, 1998) at 2464; Clerk’s Papers at 924-25.